Execution Version


Exhibit 10.2















LIMITED LIABILITY COMPANY AGREEMENT
OF
ISLAND HOSPITALITY JOINT VENTURE, LLC
a Delaware Limited Liability Company


Dated as of January 9, 2015


THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH INTERESTS MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME, EXCEPT IN COMPLIANCE
WITH (i) THE REQUIREMENTS OF THE SECURITIES ACT AND ANY OTHER APPLICABLE LAWS,
RULES AND REGULATIONS AND (ii) THE OTHER TRANSFER RESTRICTIONS SET FORTH HEREIN.
 

    



--------------------------------------------------------------------------------




LIMITED LIABILITY COMPANY AGREEMENT
OF
ISLAND HOSPITALITY JOINT VENTURE, LLC


THIS LIMITED LIABILITY COMPANY AGREEMENT OF ISLAND HOSPITALITY JOINT VENTURE,
LLC dated as of January 9, 2015, is entered into by PLATFORM HOSPITALITY
INVESTOR T-II, LLC, a Delaware limited liability company and ISLAND JV MEMBER
INC., a Florida corporation. Unless otherwise defined herein or the context
clearly requires otherwise, capitalized terms used in this Agreement shall have
the meanings given to them on Annex I.
R E C I T A L S


A.Island Member formed the Company under the name “ISLAND HOSPITALITY JOINT
VENTURE, LLC” on December 31, 2014, as a limited liability company under the
Delaware Limited Liability Company Act, Del. Code Ann. Tit. 6. §§18-101 to
18-1109, as amended from time to time (the “Act”).


B.Immediately prior to the execution of this Agreement, Island Member and the
Company, inter alios, have consummated the Restructuring Transactions (as
defined in the Purchase Agreement).


C.On the date hereof, NSAM Member has acquired forty-five percent (45%) of the
Common Units in the Company from Island Member pursuant to that certain Purchase
Agreement, dated as of January 9, 2015 (the “Purchase Agreement”).


D.An organizational structure of the Company and its Subsidiaries as of the
Effective Date is attached hereto as EXHIBIT A.


E.The Initial Members desire to enter into this Agreement, as the same may be
amended from time to time in accordance herewith, for the purpose of
establishing the affairs of, and the conduct of the business of the Company and
to set forth the Members’ respective obligations vis-à-vis the Company.


W I T N E S S E T H


In consideration of the mutual covenants set forth herein and for other good and
valuable consideration, the adequacy, receipt and sufficiency of which are
hereby acknowledged, the Members hereby agree as follows:
ARTICLE I.
ORGANIZATION
Section 1.1    Formation of Company. The Certificate of Formation of the Company
(as the same may be amended, supplemented or modified from time to time, the
“Certificate”) was filed by an authorized person (as such term is used in the
Act) with the Secretary of State of the

Page 1



--------------------------------------------------------------------------------




State of Delaware on December 31, 2014. The rights and liabilities of the
Members of the Company shall be as provided in the Act, except as otherwise
expressly provided herein or in the Certificate. In the event of any
inconsistency between any terms and conditions contained in this Agreement and
any non-mandatory provisions of the Act, the terms and conditions contained in
this Agreement shall govern.
Section 1.2    Name. The name of the Company shall be Island Hospitality Joint
Venture, LLC or such other name or names as may be selected by the Managing
Member from time to time, and the Company’s business shall be carried out in
such name with such variations and changes therein as the Managing Member deems
necessary to comply with the requirements of the jurisdictions in which the
Company’s operations are conducted.
Section 1.3    Purpose. The purpose of the Company is to (i) provide management
and operational services to “select service hotels”, “extended stay hotels”,
“limited service hotel” and similar type hotels whose business objective is to
provide limited services or select services to their guests (“Select Hotels”)
which such hotels are located in the United States and in such other locations
as the Members may mutually agree upon from time to time, (ii) provide
administrative, technical, financial, accounting, consulting and other
managerial services to such hotels in connection with the execution of such
management and operational functions and (iii) engage in any other lawful act or
activity for which a limited liability company may be organized under the Act in
connection with the implementation and fulfillment of the purposes described in
the foregoing subclauses (i) and (ii) of this Section 1.3 (collectively, the
“Business Purpose”).
Section 1.4    Documents. The Managing Member is hereby authorized to approve
and designate one or more persons to execute any necessary amendments and/or
restatements of the Certificate in accordance with the Act and cause the same to
be filed in the office of the Secretary of State of the State of Delaware. The
Company shall promptly execute and duly file with the proper offices in each
state or jurisdiction in which the Company may conduct its activities, one or
more certificates as required by the laws of each such state in order that the
Company may lawfully conduct its activities in each such state and take any
other action or measures necessary in such state or states for the Company to
conduct such activities.
Section 1.5    Principal Office. The principal place of business and office of
the Company shall be 50 Cocoanut Row, Suite #200, Palm Beach, Florida 33480, or
at such other place or places as may be designated by the Managing Member. The
Company shall maintain at the Company’s principal place of business those books
and records required by the Act to be maintained there.
Section 1.6    Registered Office. The registered office and registered agent of
the Company in the State of Delaware shall be the initial registered office and
initial registered agent as designated in the Certificate, or such other office
and agent as the Managing Member may designate from time to time.
Section 1.7    Term. The term of the Company began on the date the Certificate
was filed, and shall continue until terminated pursuant to this Agreement.



Page 2



--------------------------------------------------------------------------------




ARTICLE II.
MEMBERS AND MEMBERSHIP INTERESTS
Section 2.1    Members. The Members of the Company shall consist of the Initial
Members and such Additional Members as may be admitted to the Company pursuant
to Section 2.3 and ARTICLE VII.


Section 2.2    Membership Interests.
(a)    The capital of the Company shall consist of Membership Interests that
shall constitute limited liability company interests under the Act. The
Membership Interests will initially consist of Common Units and the Class B
Incentive Units.
(b)    The relative rights, powers, preferences and obligations of the Units
shall be as set forth herein and, with respect to any class or series of Units
authorized and issued in accordance with this Agreement after the Effective
Date, in the Supplemental Terms adopted in accordance with this Agreement at the
time of issuance of such Units. The Members shall not be required to make any
additional capital contributions to the Company (other than in connection with
the issuance to such Members of Additional Interests pursuant to Section 2.3(a)
and Section 2.3(b) or as otherwise expressly provided herein).
(c)    A Member may own one or more classes of Units. The ownership of one class
or series of Units shall not affect the rights or obligations of a Member with
respect to any other class or series of Units. Any reference to the holder of a
class of Units shall be deemed to refer to such holder only to the extent of the
Units of the relevant class held by such Member unless the context clearly and
unequivocally provides otherwise.
(d)    As of the Effective Date, each Initial Member holds the number of Common
Units set forth opposite such Initial Member’s name on Annex II (the “Member
Registry”). The Company shall update the Member Registry to reflect the
issuance, transfer, redemption or cancellation of any Units after the Effective
Date.
(e)    As of the Effective Date, no Class B Incentive Units have been issued.


Section 2.3    Additional Membership Interests.
(a)    Issuance of Units. Except as otherwise provided in Section 2.3(b) and
Section 2.3(c), the Company may not issue any Units without the consent of the
Managing Member and the approval of the Major Decision Committee in accordance
with Section 5.3.
(b)    Permitted Equity Issuances. After the fifth (5th) annual anniversary of
the Effective Date, the Managing Member may, without the consent of the Major
Decision Committee, issue additional Common Units for cash to a bona fide Third
Party purchaser if (x) the

Page 3



--------------------------------------------------------------------------------




Common Units are issued at a price equal to the Fair Market Value of such Common
Units at the time of issuance, and (y) the aggregate number of Common Units
issued pursuant to this Section 2.3(b) do not exceed twenty-five percent (25%)
of the Effective Date Common Units after giving effect to all issuances;
provided, further, that if any issuance or series of related issuances pursuant
to this Section 2.3(b) would result in (i) the occurrence of an NSAM Minimum
Ownership Failure Event or (ii) the occurrence of an Island Minimum Ownership
Failure Event, then, in any such case, such issuance or series of related
issuances shall be subject to approval of NSAM Member. All Common Units pursuant
to this Section 2.3(b) shall be issued on a pari passu basis with the same
distribution and voting rights.
(c)    Class B Incentive Units.
(i)    The Managing Member may, without the consent of the Major Decision
Committee, issue in the aggregate up to five percent (5%) of the Effective Date
Common Units, so-called “Class B Incentive Units”, to employees and Officers of
the Company as part of their compensation, whether or not pursuant to an
Approved Incentive Unit Plan, provided that (A) the Class B Incentive Units
shall be Profits Interests in all events and accordingly shall be pari passu
with the Common Units with respect to any distributions made under Section
4.1(b) (but not Section 4.1(a)), (B) the aggregate number of Class B Incentive
Units issued pursuant to this Section 2.3(c) shall not exceed one percent (1%)
of the Effective Date Common Units per year after giving effect to all
issuances, and (C) any proposed issuance to a member of Island Senior Management
shall be subject to Section 5.3. The Class B Incentive Units will carry no
consent, approval, veto or other voting rights under this Agreement, and for the
avoidance of doubt, are not considered to be Common Units.
(ii)    By executing this Agreement, each Member authorizes and directs the
Company to elect to have the “Safe Harbor” described in the proposed Revenue
Procedure set forth in Internal Revenue Service Notice 2005-43 (the “Notice”)
apply to any interest in the Company transferred to a service provider by the
Company on or after the effective date of such Revenue Procedure in connection
with services provided to or for the benefit of the Company. For purposes of
making such Safe Harbor election, the Managing Member is hereby designated as
the “partner who has responsibility for U.S. federal income tax reporting” by
the Company and, accordingly, execution of such Safe Harbor election by Managing
Member constitutes execution of a “Safe Harbor Election” in accordance with
Section 3.03(1) of the Notice. The Company and each Member hereby agree (A) to
use commercially reasonable efforts to comply with all requirements of the Safe
Harbor described in the Notice and (B) that each Member shall prepare and file
all U.S. federal income tax returns reporting the income tax effects of each
Unit issued by the Company that is subject to the Safe Harbor in a manner
consistent with the requirements of the Notice. The officers of the Company
shall file, or cause the Company to file, all returns, reports and other
documentation as may be required to perfect and maintain the Safe Harbor
Election with respect to grants of Profits Interests covered by such Safe Harbor
Election. It shall be a condition subsequent to the issuance of any unvested
Profits Interests of any Member, that such Member makes a timely and proper
election under Section 83(b) of the Code with respect to such unvested Profits
Interests. Any issuance of any unvested Profits Interests (whether issued on or
after the date hereof) for which a Member fails to make a timely and proper
83(b) election shall be void ab initio

Page 4



--------------------------------------------------------------------------------




unless otherwise determined by the Managing Member. EACH MEMBER ACKNOWLEDGES
THAT IT IS THE MEMBER’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S OR THE
MANAGING MEMBER’S (OR ANY OF THEIR RESPECTIVE AFFILIATES’ OR ADVISOR’S OR
REPRESENTATIVES’) TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE,
EVEN IF THE MEMBER REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS
FILING ON SUCH MEMBER’S BEHALF.
Section 2.4    Preemptive Rights. Each Initial Member shall have the right, but
not the obligation, to purchase up to its Pro Rata Share of any Additional
Issuances (including any Common Units issued pursuant to Section 2.3(a) and
Section 2.3(b)) on the terms, and pursuant to the procedures, set forth on Annex
III.
Section 2.5    Group Members. If at any time, there is more than one Island
Member or more than one NSAM Member, then from and after such time, the
following shall apply to the group of members (“Group Members”) constituting
Island Member or NSAM Member, as the case may be:
(a)    all Group Members shall be treated as one Member holding the aggregate
Common Units of all Group Members with respect to all matters under this
Agreement and the Group Members shall be jointly and severally liable for the
actions of the other Group Members under this Agreement; and
(b)    the Group Members shall designate one Group Member (the “Group Agent”) to
act as agent for all of the Group Members to give or receive notices for all
Group Members hereunder. The Group Members may replace their Group Agent from
time to time upon written notice to the other Members. For so long as there is
only one Island Member or NSAM Member, such party shall be designated the Group
Agent for Island Member and NSAM Member, as applicable. Notices given or
received by the Group Agent shall be deemed given or received by all Group
Members and shall be binding on all Group Members as if given or received by
each of them.
Section 2.6    Limitation on Liability. Except as otherwise expressly provided
in the Act, the debts, obligations and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Company, and none of the direct or indirect equity
holders, NSAM Designees, Island Designees, Officers or Affiliates of the Company
shall be obligated personally for any such debt, obligation or liability of the
Company.
ARTICLE III.
CAPITAL ACCOUNTS AND ALLOCATIONS
Section 3.1    Capital Accounts. A single Capital Account will be maintained for
each Member in accordance with the provisions of Annex IV. Each Member’s initial
Capital Account is set forth on Annex II.
Section 3.2    Allocations. Allocations of profits and losses shall be allocated
among Members in accordance with the provisions of Annex IV.

Page 5



--------------------------------------------------------------------------------




Section 3.3    Tax Treatment. The parties to this Agreement intend that the
Company be classified as a partnership for U.S. federal income tax purposes
pursuant to Section 7701(a)(2) of the Code and the regulations thereunder. The
provisions of this Agreement are intended to comply with the requirements of
Treas. Reg. §1.704 1(b)(2)(iv) and Treas. Reg. §1.704-2 with respect to
maintenance of capital accounts and allocations, and will be interpreted and
applied accordingly. The parties agree that, for federal income tax purposes,
the acquisition of the Common Units pursuant to the Purchase Agreement shall be
treated, pursuant to Revenue Ruling 99-5, as if the NSAM Member purchased a
forty-five percent (45%) undivided interest in each of the Company’s assets,
and, immediately thereafter, the NSAM Member and the Island Member contributed
their respective interests in the assets to the Company in exchange for their
Common Units.
ARTICLE IV.
DISTRIBUTIONS
Section 4.1    Distributions. Subject to Section 4.2, Section 4.3 and Section
4.4 and subject to the terms of any Units issued after the Effective Date, on
each Distribution Date the Company shall make distributions of Distributable
Cash Flow to the Members in the following manner and priority:
(a)    First, to the Members on a pro rata basis in accordance with each
Member’s Unreturned Capital Amount until the Unreturned Capital Amount of each
Member is equal to $0; and
(b)    Second, to the Members on a pro rata basis in accordance with their
Distribution Percentage Interest.
Section 4.2    Tax Distributions.
(a)    Subject to sufficient cash of the Company being available (as reasonably
determined by the Managing Member), the Company shall distribute to each Member,
from and to the extent of (and only to the extent of) the Company’s available
cash, an amount equal to the excess, if any, of the following (any such
distribution, a “Tax Distribution”):
(i)    the taxable income allocated by the Company to such Member, for U.S.
federal income tax purposes (including by reason of restructuring transactions
implemented by the Company in connection with a Public Offering or sale of the
Company) for such Tax Year (reduced by any taxable losses allocated to such
Member for U.S. federal income tax purposes in prior years that would have been
available to such Member in such Tax Year had its sole source of income been
from the Company and all such taxable losses been carried forward (i.e., not
carried back)), multiplied by the Tax Rate for such Tax Year; minus
(ii)    the aggregate distributions (including distributions under Section
4.1(a)) made by the Company to such Member pursuant to Section 4.1 during such
Tax Year; provided, however, that the Managing Member in its reasonable
discretion may

Page 6



--------------------------------------------------------------------------------




determine that any distributions made during the first quarter of any year
should be treated as if distributed in the immediately preceding year if the
distributions, if any, made in such prior year were not sufficient to cover the
taxes of the Members due for such year. Such distributions shall be paid with
respect to a Tax Year of the Company within ninety (90) days after the end of
such Tax Year, or, in the Managing Member’s discretion, at such earlier times as
may be determined by the Managing Member so as to enable the Members to pay
their quarterly estimated tax payments for such Tax Year.
(b)    If, on the date the Company makes any distribution pursuant to this
Section 4.2, the Company does not have an amount of available cash sufficient to
enable the Company to distribute to all the Members the aggregate amount to
which they are entitled pursuant to this Section 4.2, then the Company shall
distribute to each Member an amount equal to:
(i)    the amount to which such Member is entitled pursuant to this Section 4.2,
multiplied by
(ii)    a fraction, the numerator of which is the amount of the Company’s cash
and the denominator of which is the aggregate amount to which all the Members
are entitled pursuant to this Section 4.2; provided, however, that at such time
as the Company may thereafter have sufficient cash to enable the Company to make
additional distributions to the Members pursuant to this Section 4.2, as
determined by the Managing Member, the Company shall make one or more additional
distributions to each Member in accordance with this Section 4.2(b).
(c)    Distributions to a Member under this Section 4.2 shall reduce,
dollar-for-dollar, any amounts otherwise distributable to such Member under
Section 4.1 or Section 9.1 or in connection with a Company Sale structured as a
direct or indirect Transfer of Units representing one hundred percent (100%) of
the total outstanding Equity Interests of the Company.
(d)    For the avoidance of doubt, the Company shall not be required to borrow
funds, and no Member shall be required to make any capital contributions to the
Company, in order to enable the Company to make any distributions pursuant to
this Section 4.2.
Section 4.3    Amounts Withheld. The Company shall at all times be entitled to
make payments with respect to each Member in amounts required to discharge any
obligation of the Company to withhold or make payments to any U.S. federal,
state, local or foreign taxing authority (“Taxing Authority”) with respect to
any issuance of Units or distribution or allocation of income or gain to such
Member and to withhold (or deduct) the same from distributions to such Member.
Any funds withheld from a distribution to a Member by the Company by reason of
this Section 4.3 and all taxes incurred directly or indirectly by the Company in
respect of a Member shall nonetheless be deemed distributed to such Member for
all purposes under this Agreement. If the Company makes any payment to a Taxing
Authority or incurs directly or indirectly any tax in respect of a Member
hereunder that is not withheld from actual distributions to such Member, then
such Member

Page 7



--------------------------------------------------------------------------------




shall (on demand from the Company) reimburse the Company for the amount of such
payment (and any such reimbursement shall not constitute a capital contribution
hereunder). If the amount of such payment is not reimbursed by the applicable
Member within ten (10) Business Days of demand for such reimbursement, such
Member shall pay to the Company interest, compounded annually, on such amount
from the date of such payment until such amount is repaid to the Company at the
Prime Rate (and such payment of interest shall not constitute a capital
contribution hereunder). The amount of a Member’s reimbursement obligation under
this Section 4.3, to the extent not paid, shall be deducted from the amount of
any distributions otherwise payable to such Member by the Company, and any
amounts so deducted shall constitute a repayment (to the extent of such deducted
amount) of such Member’s obligation hereunder. Each Member’s reimbursement
obligation under this Section 4.3 shall continue after such Member transfers its
interest in the Company, after a withdrawal by such Member or after dissolution
of the Company. Each Member agrees to furnish the Company with any
representations and forms as shall reasonably be requested by the Company to
assist it in determining the extent of, and in fulfilling, any withholding
obligations it may have. Each Member shall, to the fullest extent permitted by
applicable law, indemnify and hold harmless the Company against all claims,
liabilities and expenses of whatever nature relating to the Company’s obligation
to withhold and to pay over, or otherwise pay, any withholding or other taxes
payable by the Company as a result of such Member’s participation in the
Company.
Section 4.4    Limitations on Distributions. Notwithstanding any provision to
the contrary contained in this Agreement, the Company shall not be required to
make a distribution to any Member on account of its interest in the Company if
such distribution would violate Section 18-607 or Section 18-804 of the Act or
any other applicable law. It is the intention of the parties to this Agreement
that distributions to any holder of a Class B Incentive Unit shall be limited to
the extent necessary so that each Class B Incentive Unit constitutes a Profits
Interest.
Section 4.5    Treatment of Capital Contributions. No Member shall be entitled
to receive any interest on such Member’s capital contributions nor shall any
Member be entitled to demand the return of all or any part of such capital
contributions.
ARTICLE V.
MANAGEMENT
Section 5.1    Managing Member. Subject to the right of the Major Decision
Committee to consent to Major Decisions in accordance with Section 5.3 and the
other terms and provisions of this Agreement, the Managing Member shall have
complete and exclusive authority to manage, control, administer, and operate the
business and affairs of the Company, and shall make all decisions affecting such
business and affairs. Island Member shall be the Managing Member so long as no
Island Member Default has occurred (and upon the occurrence of an Island Member
Default the Managing Member shall be selected pursuant to Section 5.7(a)). The
Managing Member shall be deemed a “manager” (within the meaning of Section
18-101 of the Act) of the Company; and in such capacity, the Managing Member
shall have fiduciary duties of loyalty and care equivalent to any such duties
which would apply to managers of limited liability companies organized under the
Limited Liability Company Act of the State of Delaware. To the fullest extent
permitted by applicable law, no member of the Major Decision Committee (solely
in its capacity as a member

Page 8



--------------------------------------------------------------------------------




of the Major Decision Committee) shall have any fiduciary duties of loyalty and
care to the Company or any Member.
Section 5.2    Officers.
(a)    Subject to Section 5.2(d), the Managing Member may from time to time
appoint officers of the Company (together with the officers of any Subsidiary of
the Company, “Officers”) who shall exercise such powers and perform such duties
as shall be delegated from time to time by the Managing Member. Any number of
offices may be held by the same person. The initial Officers of the Company are
listed on EXHIBIT B. Any Officer may be removed at any time, with or without
cause, by the Managing Member. The Managing Member shall provide prompt notice
of any change to the Officers of the Company to the Members.
(b)    The Officers, to the extent of the powers delegated to them by the
Managing Member, are agents of the Company for the purpose of the Company’s
business, and the actions of the Officers taken in accordance with such powers
shall bind the Company. Notwithstanding anything to the contrary in this
Agreement, no Officer shall be authorized to take any action that constitutes a
Major Decision unless such Major Decision has been approved by the Major
Decision Committee in accordance with Section 5.3.
(c)    Each Officer shall have fiduciary duties of loyalty and care equivalent
to any such duties which would apply to officers of business corporations
organized under the General Corporation Law of the State of Delaware.
(d)    Notwithstanding anything to the contrary in this Agreement, the Members
agree that the appointment of any president, chief executive officer or
equivalent position at the Company by the Managing Member shall constitute a
Major Decision under this Agreement for purposes of Section 5.3; provided,
however, the members of the Major Decision Committee appointed by the NSAM
Member shall not withhold their approval of any such Person on the basis of the
compensation that the Managing Member proposes be paid to such Person in the
year of hire, provided that such compensation does not exceed the Compensation
Cap.
Section 5.3    Major Decisions.
(a)    Subject to Section 5.7, neither the Company nor any of its Subsidiaries
shall undertake, and neither the Managing Member nor any Officer shall authorize
or approve (or cause or permit the Company or any Subsidiary of the Company to
undertake), any Major Decision unless such Major Decision has been approved by
the Major Decision Committee. To the fullest extent permitted by applicable law,
no member of the Major Decision Committee (solely in its capacity as a member of
the Major Decision Committee) shall have any fiduciary duties of loyalty and/or
care to the Company or any Member.

Page 9



--------------------------------------------------------------------------------




(b)    A Major Decision shall be approved by the Major Decision Committee if (i)
a majority of the Major Decision Committee members vote in favor of such Major
Decision, and (ii) both of the NSAM Designees vote in favor of such Major
Decision.
(c)    The “Major Decision Committee” shall consist of the following five (5)
members:
(i)    the Principal (who, for the avoidance of doubt, shall be deemed appointed
by the Island Member for all purposes pursuant to this Agreement),
(ii)    two persons appointed by Island Member (provided that any person
appointed by Island Member under this clause (ii) may be removed (with or
without cause) and replaced by Island Member at any time), and
(iii)    two persons appointed by NSAM Member (the “NSAM Designees”) (provided
that (x) the Chief Executive Officer (or equivalent) of NSAM shall at all times
be one of the NSAM Designees and (y) any other person appointed by NSAM Member
may be removed (with or without cause) and replaced by NSAM Member at any time).
If any member of the Major Decision Committee appointed by Island Member is
removed or replaced, then Island Member shall provide prompt notice of such
removal and replacement to NSAM Member. If any member of the Major Decision
Committee appointed by NSAM Member is removed or replaced, then NSAM Member
shall provide prompt notice of such removal and replacement to Island Member.
(d)    Subject to Section 5.7(a), if after the fifth (5th) annual anniversary of
the Effective Date, a dispute arises between any of the members of the Major
Decision Committee appointed by NSAM Member, on the one hand, and the members of
the Major Decision Committee appointed by Island Member, on the other hand, with
respect to any Company Sale Trigger Major Decisions, then provided that the
applicable dispute shall not have been resolved after sixty (60) days of good
faith negotiation between the members of the Major Decision Committee designated
by Island Member and the members of the Major Decision Committee designated by
NSAM Member (the “MD Dispute Resolution Period”), Island Member may elect, by
delivering written notice to such effect to NSAM Member on or prior to the
expiration of the MD Company Sale Trigger Period, to effectuate a Company Sale
to any Company Purchaser pursuant to the Company Sale Procedures described in
Annex IX (in which case Island Member shall be the Initiating Seller for
purposes of the Company Sale Procedures). Notwithstanding the foregoing, if
Island Member elects to effectuate a Company Sale pursuant to this Section
5.3(d), (A) Island Member’s election shall be irrevocable and (B) NSAM Member
shall have the right to concede its position with respect to the dispute giving
rise to the Company Sale during the ROFO Election Period.

Page 10



--------------------------------------------------------------------------------




Section 5.4    Business Plan.
(a)    Attached hereto as EXHIBIT C is the operating budget and certain other
approved matters for the Company and its Subsidiaries for Fiscal Year 2015 (the
“2015 Budget”).
(b)    The Managing Member shall reasonably promptly following the Effective
Date submit to the Major Decision Committee a proposed complete Business Plan
for the Fiscal Year 2015, containing, at a minimum, the components and detail
described on EXHIBIT G; and the members of the Major Decision Committee shall
cooperate in good faith to approve the Business Plan for such Fiscal Year prior
to the date that is forty-five (45) days from the Effective Date (the “2015 BP
Approval Deadline”) (or as soon as reasonably practicable before the 2015 BP
Approval Deadline). During the period from the Effective Date through the date
that the members of the Major Decision Committee have actually approved a
Business Plan for such Fiscal Year (the “Interim Period”), the Managing Member
shall operate the Company and its Subsidiaries in accordance with the 2015
Budget. Notwithstanding the foregoing, the Members acknowledge and agree that,
during the Interim Period, to the extent that any decision, approval or other
matter is made by reference to the Approved Business Plan, then unless such
action has been expressly approved in the 2015 Budget, the Managing Member shall
not have the right to make the underlying decision or take the underlying action
unless NSAM Member approval has been obtained.
(c)    Commencing with respect to Fiscal Year 2016, the Managing Member shall
submit to the Major Decision Committee (i) by October 15 of the immediately
preceding Fiscal Year, a preliminary draft of a proposed Business Plan
containing at a minimum the preliminary budget for the corporate operating and
overhead expenses (including general and administrative expenses) and
anticipated revenues for the Company and each Subsidiary and (ii) by November 30
of the immediately preceding Fiscal Year, a full proposed Business Plan for the
Company and each Subsidiary. Members of the Major Decision Committee shall
cooperate in good faith to approve a Business Plan for each Fiscal Year prior to
January 31 of that Fiscal Year. If a Business Plan with respect to any Fiscal
Year is not approved by January 31 of that Fiscal Year, then the most recent
Approved Business Plan shall continue to be in effect; provided, however, that
the Approved Business Plan may be reasonably adjusted by the Managing Member to
reflect, without duplication, (i) increases and decreases in general and
administrative costs that are reasonably proportional to changes in the number
of hotels being managed by the Company and its Subsidiaries, (ii) adjustments
due to inflation (or deflation) as reflected in changes to the CPI during the
preceding Fiscal Year, (iii) Third Party Vendor Adjustments, (iv) ordinary
course increases in Island Payroll Costs (other than those considered a “Major
Decision” pursuant to this Agreement), and (v) reasonable and reasonably
proportional increases in budgeted corporate operating and overhead costs
resulting from an increase in the number of hotels managed by the Company and
its Subsidiaries. Notwithstanding the foregoing, in making the foregoing
adjustments, the following shall apply: (x) the Managing Member shall also
reasonably and reasonably proportionately reduce the budgeted corporate
operating and overhead costs resulting from any decrease in the number of hotels
managed

Page 11



--------------------------------------------------------------------------------




by the Company and its Subsidiaries; (y) in no event shall any of the cost
increases described in clauses (i), (iii), (iv) and/or (v) of the prior sentence
of this Section 5.4(c) be permitted without approval of the Major Decision
Committee if incurring such costs would be reasonably likely to reduce the
Company’s top-line profit margin by more than ten percent (10%) for the
applicable Fiscal Year, and (z) in no event shall any amounts set aside for
capital expenditures approved pursuant to any prior Approved Business Plan be
carried-over to any subsequent year without the approval of the Major Decision
Committee.
(d)    Nothing in any Business Plan or in this Agreement shall limit the ability
of the Managing Member to incur Necessary Expenses, to the extent reasonably
necessary under the circumstances, without the approval of the Major Decision
Committee so long as NSAM Member is promptly notified of the incurrence of such
expenses.
(e)    Any proposed revision to an Approved Business Plan shall be submitted to
the Major Decision Committee for its approval in accordance with Section 5.3,
and upon approval of such revision in accordance with the applicable provisions
of this Section 5.4, the Approved Business Plan, as so revised, shall thereafter
constitute the Approved Business Plan for the period covered thereby; provided
no revision shall be required to be submitted or approved to the extent the
Managing Member is acting within the parameters of a Permitted Variance.
(f)    EXHIBIT F attached hereto sets forth the current allocation of amounts
between the Company (or its Subsidiaries) and the parties utilizing the Shared
Services. The Managing Member may continue to provide the Shared Services on the
same or substantially similar terms and conditions as in effect on the Effective
Date and consistent with past practice. The Managing Member shall reasonably
allocate the Shared Services between the Company (and its Subsidiaries) and the
parties receiving the Shared Services. Payment shall be due from such parties by
the end of the month following the payment for such Shared Services being made
by the Company (or its Subsidiaries). If a party fails to pay any amounts due
with respect to such Shared Services, then, after a thirty (30) day cure period
(the “SS Cure Period”), the Managing Member shall require the parties utilizing
the Shared Services to make payments directly to the Shared Services providers
going forward and cause the parties utilizing the Shared Services to enter into
such arrangements with the Shared Services providers as necessary so that the
Shared Services are thereafter provided to such parties by such Shared Services
providers pursuant to separate arrangements (provided that the Managing Member
shall use its reasonable best efforts to cause all costs of division of any such
Shared Services to be paid by the applicable defaulting party(ies)). In all
events, Managing Member shall ensure that any party utilizing the Shared
Services does not have access to any sensitive, confidential, proprietary or
other significant information or assets of the Company or its Subsidiaries. The
Managing Member shall provide the NSAM Member with such information about the
terms and conditions, and the costs of providing the Shared Services, as the
NSAM Member may reasonably request from time to time.

Page 12



--------------------------------------------------------------------------------




(g)    Notwithstanding anything to the contrary in this Agreement, the Members
acknowledge and agree that the payment of any future incentive management,
promote or similar fee with respect to any Related Party Asset that is first
managed by the Company or any of its Subsidiaries after the Effective Date shall
be specifically agreed upon by the Initial Members.
Section 5.5    Other Activities of NSAM Member.
(a)    NSAM Member (and any Affiliate thereof or other NSAM Entity) may own,
purchase, sell, or otherwise deal in any manner with any investments that
directly compete with, may otherwise conflict with, or involve a business
opportunity that may be beneficial to, the interests and business of the Company
and the Company’s Subsidiaries without notice to and without participation of
the Company, the Company’s Subsidiaries or any other Member, and without
liability of any kind or nature whatsoever.
(b)    NSAM Member does not violate a duty or obligation to the Company or the
Company’s Subsidiaries merely because the conduct of NSAM Member furthers the
interests of NSAM Member (and/or any of its Affiliates or any other NSAM
Entity). No transaction with the Company or any Subsidiary of the Company shall
be void or voidable solely because NSAM Member (and/or any of its Affiliates or
any other NSAM Entity) has a direct or indirect interest in the transaction. The
Company, its Subsidiaries and any other Member expressly acknowledge that NSAM
Member will not be obligated to inform or present to the Company, any Subsidiary
of the Company or any other Member any such competitive transaction or business
opportunity and none of the Company, any Subsidiary or any other Member will be
entitled to acquire, on account of the transaction by NSAM Member an interest or
participation in any such other competitive transaction or business opportunity.
(c)    Without limiting the generality of the foregoing, the Company (on its own
behalf and on behalf of its Subsidiaries) and any other Member expressly
acknowledge and agree that:
(i)    NSAM Member (and/or any of its Affiliates or any other NSAM Entity) may
from time to time acquire or possess knowledge of a competitive transaction or
business opportunity in which the Company or any Subsidiary of the Company could
have an interest (each an “NSAM Opportunity”) and may exploit any such NSAM
Opportunity or otherwise engage in or possess an interest in any business
venture that is competitive with the activities of the Company or any Subsidiary
of the Company;
(ii)    neither the Company nor any Subsidiary of the Company shall have an
interest in such NSAM Opportunity or expectation that such NSAM Opportunity be
offered to it, any such interest or expectation being hereby renounced so that
NSAM Member (and/or any of its Affiliates or any other NSAM Entity));

Page 13



--------------------------------------------------------------------------------




(A)    shall have no duty to communicate or present any such NSAM Opportunity to
the Company, any Subsidiary of the Company or any other Member;
(B)    shall have the right to hold any such NSAM Opportunity for their own
account, or recommend, assign or otherwise transfer such NSAM Opportunity to
Persons other than the Company, any Subsidiary of the Company or any other
Member; and
(C)    shall not be liable to the Company, any Subsidiary of the Company or any
other Member for pursuing or acquiring such NSAM Opportunity for themselves, for
recommending, assigning or otherwise transferring such NSAM Opportunity to
another Person, for not informing or presenting such NSAM Opportunity to the
Company, any Subsidiary of the Company or any other Member, or for engaging in
or possessing an interest in any business venture that is competitive with the
activities of the Company or any Subsidiary of the Company.
(d)    Notwithstanding the foregoing, this Section 5.5 shall not limit or affect
the rights or obligations of NSAM, or the rights of the Company, under the NSAM
Non-Competition Agreement and any rights or obligations of the NSAM Member
and/or its Affiliates contained herein shall be subject in all events to the
terms of the NSAM Non-Competition Agreement.
Section 5.6    Other Activities of Island Member.
(a)    Subject to compliance with the other applicable terms and provisions of
this Agreement, (i) Island Member (in its capacity as Member) does not violate a
duty or obligation to the Company or the Company’s Subsidiaries merely because
the conduct of Island Member furthers the interests of Island Member (and/or any
of its Affiliates), (ii) no transaction with the Company or any Subsidiary of
the Company shall be void or voidable solely because Island Member (and/or any
of its Affiliates) has a direct or indirect interest in the transaction, (iii)
the Company, its Subsidiaries and any other Member expressly acknowledge that
Island Member will not be obligated to inform or present to the Company, any
Subsidiary of the Company or any other Member with respect to any Island
Opportunity and (iv) none of the Company, any Subsidiary or any other Member
will be entitled to acquire, on account of the transaction by Island Member an
interest or participation with respect to any Island Opportunity.
(b)    Subject to compliance with the other applicable terms and provisions of
this Agreement, the Company (on its own behalf and on behalf of its
Subsidiaries) and any other Member expressly acknowledge and agree that (i)
Island Member and its respective Affiliates may from time to time acquire or
possess knowledge of a competitive transaction or business opportunity that is
not a Restricted Opportunity, in which the Company or any Subsidiary of the
Company could have an interest (each an “Island Opportunity”) and may exploit
any such Island Opportunity or otherwise engage in or possess an interest in any
business venture relating to any such Island Opportunity and (ii) neither the
Company nor

Page 14



--------------------------------------------------------------------------------




any Subsidiary of the Company shall have an interest in such Island Opportunity
or expectation that such Island Opportunity be offered to it, any such interest
or expectation being hereby renounced so that Island Member and its respective
Affiliates (A) shall have no duty to communicate or present any such Island
Opportunity to the Company, any Subsidiary of the Company or any other Member,
(B) shall have the right to hold any such Island Opportunity for their own
account, or recommend, assign or otherwise transfer such Island Opportunity to
Persons other than the Company, any Subsidiary of the Company or any other
Member and (C) shall not be liable to the Company, any Subsidiary of the Company
or any other Member for pursuing or acquiring such Island Opportunity for
themselves, for recommending, assigning or otherwise transferring such Island
Opportunity to another Person, for not informing or presenting such Island
Opportunity to the Company, any Subsidiary of the Company or any other Member,
or for engaging in or possessing an interest in an Island Opportunity.
(c)    For avoidance of doubt, notwithstanding anything to the contrary in this
Agreement, Island Member shall, and shall cause its controlled Affiliates to,
offer Restricted Opportunities to this Company, and Section 5.6(a) and Section
5.6(b) shall not apply to Restricted Opportunities; provided, however, that
neither Island Member nor any Affiliate of Island Member shall have any
obligation to share with the Company Restricted Opportunities that relate to the
provision of Management Services to Chatham (or its Affiliates or other
Subsidiaries) if sharing such Restricted Opportunities would reasonably be
expected to violate, in the Principal’s reasonable judgment exercised in good
faith, the Principal’s duties as Chief Executive Officer, President and/or
Chairman of Chatham.
(d)    Notwithstanding the foregoing, this Section 5.6 shall not limit or affect
the rights or obligations of Island Member, the Principal and/or their
respective Affiliates under the Fisher Non-Competition Agreement and any rights
or obligations of the Island Member (or the rights of NSAM), the Principal
and/or their respective Affiliates contained herein shall be subject in all
events to the terms of the Fisher Non-Competition Agreement.
(e)    Nothing in this Agreement shall limit Principal’s ability to serve as
Chief Executive Officer, President and/or Chairman of Chatham or to take any
actions consistent with his obligations as such.
Section 5.7    Member Default.
(a)    If an Island Member Default occurs, then provided NSAM Member complies
with Section 5.8, NSAM Member may (but shall not be obligated to) exercise any
or all of the following rights from time to time (provided Island Member
acknowledges the following rights and remedies are cumulative and may be
enforced by NSAM Member separately from time to time or together at the same
time in such manner as NSAM Member determines, and no delay in the exercise of
such rights shall be deemed a waiver thereof or of any other right):

Page 15



--------------------------------------------------------------------------------




(i)    Any members of the Major Decision Committee appointed by Island Member
(including Principal), any Officers appointed by Island Member and all other
Island Designees shall be deemed immediately removed from their respective
positions (provided that if requested by NSAM Member, any or all of the Officers
appointed by Island Member shall remain in their designated positions for a
reasonable transition period).
(ii)    Island Member shall be deemed immediately removed as the Managing
Member, and Island Member shall have no further right to act as the Managing
Member or to appoint any members of the Major Decision Committee, any Officers
of the Company or any Subsidiary and/or any other Island Designee.
(iii)    NSAM Member shall have the right to appoint a replacement Managing
Member, and any reasonable out-of-pocket fees, costs and expenses incurred by
NSAM Member in connection with the making of such appointment shall be charged
to the Company as expenses of the Company.
(iv)    The members of the Major Decision Committee appointed by NSAM Member
shall have the sole right and authority to
(A)    control all matters, decisions, and things under this Agreement or with
respect to the Company or any Subsidiary of the Company (including Major
Decisions),
(B)    take any action on behalf of the Company and any Subsidiary of the
Company, and
(C)    cause the Company and any Subsidiary of the Company to take any action
(other than an action that this Agreement expressly states requires the approval
of the Island Member (in its capacity as member and not in its capacity as
Managing Member or as a party with the right to appoint members to the Major
Decisions Committee) or of all of the Members generally (in their capacity as
members and not in their capacity as the parties who have the right to appoint
members of the Major Decisions Committee)).
(v)    Any distributions to which Island Member is entitled to receive shall be
deemed distributed to Island Member and paid by the Company to NSAM Member to
the extent of any direct or indirect losses, costs, damages or liabilities that
the Expedited Arbitration Proceeding expressly determines to have been incurred
or sustained by NSAM Member as a result of such Island Member Default; provided,
however, if an Island Member Default occurs due to the occurrence of an Island
Minimum Ownership Failure Event, this clause (v) of this Section 5.7(a) shall
not apply.
(vi)    Island Member shall (and shall cause the members of the Major Decision
Committee appointed by Island Member to) execute and acknowledge any

Page 16



--------------------------------------------------------------------------------




amendments to this Agreement or other documents or agreements (including
resignations) reasonably required to reflect the provisions of this Section
5.7(a).
(vii)    Island Member and its Affiliates shall reasonably cooperate with the
Company to allow the Company and each Subsidiary of the Company to effectively
and productively transition control of the Company (including delivery of
notices to any applicable third parties); and, if requested by NSAM Member, any
or all of the Officers appointed by Island Member shall remain in their
designated positions during the period of such transition.
(viii)    Island Member shall be removed as Tax Matters Member and NSAM Member
(or its designee) shall thereafter be designated as the Tax Matters Member.
(ix)    If (and only if) the Island Member Default is due to an Island Bad Act,
Island Member’s right to initiate a Company Sale pursuant to the terms of this
Agreement shall terminate.
(b)    If an NSAM Member Default occurs, then provided Island Member complies
with Section 5.8, Island Member may (but shall not be obligated to) exercise any
or all of the following rights from time to time (provided NSAM Member
acknowledges the following rights and remedies are cumulative and may be
enforced by Island Member separately from time to time or together at the same
time in such manner as Island Member determines, and no delay in the exercise of
such rights shall be deemed a waiver thereof):
(i)    All members of the Major Decision Committee appointed by NSAM Member and
all other NSAM Designees shall be deemed immediately removed, NSAM Member shall
have no further right to appoint any NSAM Designees or any members of the Major
Decision Committee and the Major Decision Committee shall immediately cease to
exist;
(ii)    The Managing Member shall have the sole right and authority to
(A)    control all matters, decisions, and things under this Agreement or with
respect to the Company or any Subsidiary of the Company (including Major
Decisions),
(B)    take any action on behalf of the Company and any Subsidiary of the
Company, and
(C)    cause the Company and any Subsidiary of the Company to take any action
(other than an action that this Agreement expressly states requires the approval
of the NSAM Member (in its capacity as member and not in its capacity as a party
with the right to appoint members to the Major Decisions Committee) or of all of
the Members generally (in their capacity as members and not in their capacity as
the parties who have the right to appoint members of the Major Decisions
Committee);

Page 17



--------------------------------------------------------------------------------




(iii)    Any distributions to which NSAM Member is entitled to receive shall be
deemed distributed to NSAM Member and paid by the Company to Island Member to
the extent of any direct or indirect losses, costs, damages or liabilities that
the Expedited Arbitration Proceeding expressly determines to have been incurred
or sustained by Island Member as a result of such NSAM Member Default; provided,
however, if an NSAM Member Default occurs due to the occurrence of an NSAM
Minimum Ownership Failure Event, this clause (iii) of this Section 5.7(b) shall
not apply.; and/or
(iv)    NSAM Member shall (and shall cause the members of the Major Decision
Committee appointed by NSAM Member to) execute and acknowledge any amendments to
this Agreement or other documents or agreements (including resignations)
reasonably required to reflect the provisions of this Section 5.7(b).
(c)    Notwithstanding anything to the contrary in this Agreement, if at any
time (i) an Island Member Default occurs after the occurrence of an NSAM Member
Default; and/or (ii) an NSAM Member Default occurs after the occurrence of an
Island Member Default, then, in either such case, all further decisions
regarding the Company and any Subsidiary of the Company and their respective
businesses (including Major Decisions) and all actions taken by any Person on
behalf of the Company and any Subsidiary of the Company shall be subject to the
joint approval of Island Member and NSAM Member.
(d)    Notwithstanding anything to the contrary in this Agreement, (A) if an
Island Minimum Ownership Failure Event occurs, then provided that such Island
Minimum Ownership Failure Event has not occurred due to an Island Transfer
Default, Island Member shall have the right to cause the resignation and removal
of all members of the Major Decision Committee appointed by Island Member (upon
which the Members hereby agree the “Island Member Removal Date” shall be deemed
to have occurred under the Fisher Non-Competition Agreement and the NSAM
Non-Competition Agreement, respectively) and (B) if an NSAM Minimum Ownership
Failure Event has occurred, then provided that such NSAM Minimum Ownership
Failure Event has not occurred due to the occurrence of an NSAM Transfer
Default, NSAM Member shall have the right to cause the resignation and removal
of all members of the Major Decision Committee appointed by NSAM Member (upon
which the Members hereby agree the “NSAM Member Removal Date” shall be deemed to
have occurred under the NSAM Non-Competition Agreement).
Section 5.8    Arbitration. Notwithstanding anything to the contrary in Section
5.7, if a Member believes a Member Default has occurred, then prior to
exercising any of its rights for a Member Default pursuant to Section 5.7, it
shall be required to comply with the following procedures:
(a)    Such Member (the “Claiming Member”) shall deliver written notice to the
other Member (the “Non-Claiming Member”) of such alleged Member Default (the
“Removal Notice”);
(b)    The Non-Claiming Member shall have the right to deliver a Removal Dispute
Notice for a period of ten (10) Business Days from the date that the Removal
Notice

Page 18



--------------------------------------------------------------------------------




is issued by the Claiming Member. The Claiming Member shall not have the right
to dispute the right of the Non-Claiming Member to deliver a Removal Dispute
Notice (provided the sole rights of the Non-Claiming Member in connection with
the delivery of a Removal Notice shall be as set forth in this Section 5.8). If
the Non-Claiming Member fails to cure such Member Default or to timely deliver a
Removal Dispute Notice, then the Non-Claiming Member shall be deemed to have
waived its right to deliver such Removal Dispute Notice upon the expiration of
the ten (10) Business Day period, and the Claiming Member shall thereafter have
the right to exercise any or all of its rights and remedies pursuant to Section
5.7.
(c)    If the Member delivers a Removal Dispute Notice, then such dispute shall
be resolved pursuant to an Expedited Arbitration Proceeding.
(i)    If it is determined in such Expedited Arbitration Proceeding that the
applicable Member Default did not occur, then the Claiming Member shall not have
any right to exercise its rights pursuant to Section 5.7.
(ii)    If it is determined in such Expedited Arbitration Proceeding that the
applicable Member Default did occur, then the provisions of Section 5.7 shall
apply (and the Non-Claiming Member shall not have the right to contest the
applicability of Section 5.7).
(iii)    During the pendency of the Expedited Arbitration Proceeding, the
Non-Claiming Party shall not be permitted to initiate a Company Sale or transfer
its interests in the Company (notwithstanding that such transfer is a Permitted
Transfer) (provided, for the avoidance of doubt, in no event shall the foregoing
limitation apply to any Transfer among NSAM Entities or to any NSAM Permitted
Corporate Transactions).
Section 5.9    Enforcement of Affiliate Agreements. Notwithstanding anything to
the contrary contained in this Agreement, if the Company or any of its
Subsidiaries has any legal claim or action against a Restricted Party with
respect to any Affiliate Transaction which the Managing Member fails to pursue
or enforce, then the members of the Major Decision Committee appointed by NSAM
Member shall have sole power and authority to act on behalf of the Company and
its Subsidiaries with respect to the pursuit and enforcement of such legal claim
or action against such Restricted Party with respect to such Affiliate
Transaction, and shall be permitted to pursue any and all remedies they deem
appropriate (in their sole discretion), whether arising under contract or
statute, by operation of law or otherwise, and such acts shall be the conclusive
acts of the Company (or its Subsidiary(ies)) (as applicable) and the Members as
it relates to such matters. 
Section 5.10    Involuntary Change of Control of Island Member. If as a result
of his death, disability or adjudication of insanity or incompetency (an
“Involuntary Change of Control”) Principal is no longer able to serve in his
Control capacity of Island Member and of the Company and its Subsidiaries (in a
manner that satisfies the requirements set forth in the definition of Island
Change in Control) (in such capacity, the “Control Person”), then the Island
Member shall have sixty (60) days to propose an individual to succeed Principal
as the Control Person, and such

Page 19



--------------------------------------------------------------------------------




individual shall be subject to the approval of the NSAM Member; provided,
however, if such individual is a Qualified Successor, then the consent of the
NSAM Member shall not be required. If a Qualified Successor replaces the
Principal as the Control Person within such sixty (60) day period, then no
Island Transfer Default or other Island Member Default shall occur as a result
of such Involuntary Change of Control; provided, however, if a Qualified
Successor does not replace Principal as the Control Person within such sixty
(60) day period, then an Island Transfer Default shall be deemed to have
occurred upon the expiration of such sixty (60) day period.
ARTICLE VI.
COVENANTS
Section 6.1    Books and Records. The Company shall maintain at its principal
office the books and records of the Company (which at all times shall remain the
property of the Company), in the name of the Company and separate and apart from
the books and records of the Members and their Affiliates, showing all receipts
and expenditures, assets and liabilities, profits and losses, and all other
information required by the Act. Such books and records of the Company, which
shall be denominated in U.S. Dollars, shall be maintained in accordance with
GAAP or any other generally accepted accounting principles required to be used
in the United States at the applicable time.
Section 6.2    Bank Accounts. Funds of the Company shall be deposited in a
separate Company account or accounts in the bank or banks as selected by the
Managing Member and withdrawals from bank accounts shall only be made by the
Officers or such other parties as may be approved by the Managing Member.
Section 6.3    Reports to Members.
(a)    The Company, at the Company’s expense, shall cause to be prepared and
furnished to each Member with respect to each Fiscal Year of the Company the
following:
(i)    within forty-five (45) days after the close of each such Fiscal Year, an
audited report prepared in accordance with GAAP, which includes for the Fiscal
Year a balance sheet, an income statement, and a statement of cash flows of the
Company on a consolidated basis, and a statement of such Member’s Capital
Account; and
(ii)    within forty-five (45) days after the close of each such Fiscal Year,
such other information as the Managing Member deems reasonably necessary.
(b)    The Company, at the Company’s expense, shall cause to be prepared and
furnished to each Member with respect to the first, second, third and fourth
fiscal quarters of each Fiscal Year within twenty-five (25) days after the close
of each such fiscal quarter:
(i)    an unaudited report prepared in accordance with GAAP, which includes for
the quarter and year to date, as applicable (A) a balance sheet and an income
statement on a consolidated basis, a statement of cash flows and a statement of
such Member’s Capital Account, and (B) a comparison of the foregoing figures
against the same figures from the preceding quarter and year to date; and

Page 20



--------------------------------------------------------------------------------




(ii)    such Member’s Capital Account transactions report which shows the
details of all transactions of the Company which flow through such Member’s
Capital Account and have occurred since the end of the preceding quarter and
preceding Fiscal Year, including all capital calls, cash flows and/or capital
distributions.
(c)    The Company, at the Company’s expense, shall cause to be prepared and
furnished to each Member with respect to the following fiscal quarters during
each Fiscal Year the following: (i) within ten (10) days after the close of each
of the first, second, third and fourth fiscal quarters, an estimate of the
Distributable Cash Flow as of the end of such fiscal quarter (ii) within
forty-five (45) days after the close of each of the first, second and third
fiscal quarters, a reasonably detailed calculation of the Distributable Cash
Flow as of the end of such fiscal quarter and (iii) within ninety (90) days of
the end of the fiscal year, a year end statement calculating Distributable Cash
Flow for the prior fiscal year.
(d)    In addition, the Company shall cause to be prepared and furnished to each
Member the following:
(i)    within fifteen (15) days after the close of each fiscal quarter, a
computation of all fees recognized on an accrual basis during such quarter and a
computation of all distributions made to the Members; and
(ii)    within fifteen (15) days after the close of each fiscal quarter, a draft
balance sheet, income statement and statement of cash flows of the Company on a
consolidated basis for the applicable fiscal quarter and year to date and a
draft statement of such Member’s Capital Account.
(e)     If the Managing Member desires to cause the issuance of Additional
Interests, then the Company, at the Company’s expense, shall cause to be
prepared and furnished to each Member a valuation of the Company and of each
Common Unit determined using a methodology consistent with the methodology used
to determine the value of the Company as of the Effective Date (the “Valuation
Methodology”); provided, that, if NSAM Member has a good faith reasonable basis
for disagreeing with such valuation, or for believing that the valuation was not
determined in accordance with the Valuation Methodology, NSAM Member shall
notify the Company within thirty (30) days of receipt of such valuation, and the
Managing Member and NSAM Member will cooperate in good faith to agree upon a
mutually acceptable resolution of such dispute; provided, however, if the
parties are unable to agree on a mutually acceptable resolution, NSAM Member may
request a valuation (“Third Party Valuation”) of the Company and of each Unit to
be conducted at the Company’s expense by an Independent Appraiser. Any valuation
by an Independent Appraiser made under this Agreement shall be made a manner
that is consistent with the Valuation Methodology. The Company shall not issue
any Additional Interests during the continuance of any valuation dispute without
the approval of the NSAM Member and the Island Member. The Company shall
reasonably cooperate with the NSAM Member if the NSAM Member requests that a
Third Party Valuation be provided at another time, provided that such valuation
shall be conducted at the NSAM Member’s expense.

Page 21



--------------------------------------------------------------------------------




(f)    The Company shall provide to each Member (1) at least five (5) Business
Days prior to each quarterly estimated tax payment date for calendar year
corporations, an estimate of that Member’s share of the Company’s taxable income
or loss with respect to such calendar quarter and (2) within twenty-five (25)
days after the end of each Tax Year, estimated information necessary for such
Member to prepare any required 1099-DIV forms. The Managing Member shall use
commercially reasonable efforts to provide each Member with a draft of all
material U.S. federal income tax returns (including any reports, statements,
attachments or information returns) at least fifteen (15) days prior to the due
date (including extensions) for filing such returns, and shall consider in good
faith any comments or corrections proposed by a Member. Notwithstanding the
above, the Managing Member will provide each Member with (i) estimates of its
IRS Schedule K-1 items with respect to any Tax Year within twenty (20) days
after the end of such Tax Year, (ii) a draft IRS Schedule K-1 with respect to
the Tax Year no later than May 31 following such Tax Year, and (iii) a final IRS
Schedule K-1 with respect to the Tax Year no later than June 15 following such
Tax Year. The Managing Member shall also provide to any Member such other
information as may be reasonably requested by such Member relating to the
Company’s tax matters. Each Member acknowledges that any estimated tax
information will be on an estimated basis only and may be substantially
different than actual results.
Section 6.4    Access to the Company. The Company shall permit each Member and
its directors, officers, partners, employees, agents or representatives
including attorneys, accountants, partners, experts and consultants
(collectively, “Representatives”) (i) to visit the office, properties and other
facilities of the Company and its Subsidiaries, (ii) to examine and review the
financial records and books of account of the Company and its Subsidiaries, and
(iii) to meet with key employees of the Company and its Subsidiaries at such
Member’s reasonable request, each during normal business hours and upon
reasonable advance notice (provided that 48 hours should be deemed reasonable
advance notice) and without unduly interfering in the Company’s normal
operations, for a purpose reasonably related to its interest as a Member.
Section 6.5    Brokers. Each of Island Member and NSAM Member represents and
warrants to the other that it has not dealt with any agent or broker in
connection with this Agreement or the transactions contemplated hereby. Each of
Island Member and NSAM Member covenants and agrees to pay, indemnify, defend and
hold the other harmless from and against any and all losses, costs, liabilities,
claims, damages or expenses (including reasonable attorneys’ fees and expense)
arising out of its breach of the representation and warranty set forth in the
immediately preceding sentence. The obligations of each Member under this
Section 6.5 shall survive the expiration or termination of this Agreement.
Section 6.6    Designation of Tax Matters Member.
(a)    Subject to the approval of the Major Decision Committee pursuant to
Section 5.3, the Managing Member shall have the sole and exclusive authority to
make (or not to make) any tax elections on behalf of the Company and its
Subsidiaries permitted to be made (or not made) pursuant to U.S. federal, state
and local and non-U.S. tax law and to determine the tax treatment of any
transaction or other item in the Company’s and its

Page 22



--------------------------------------------------------------------------------




Subsidiaries’ U.S. federal, state and local and non-U.S. tax returns. The
Members shall each take reporting positions on their respective U.S. federal,
state and local income tax returns consistent with the positions determined for
the Company by the Managing Member in accordance with, and subject to, the
provisions of this Agreement.
(b)    Subject to Section 5.7(a)(viii), the Island Member shall be designated as
the “tax matters partner” under Section 6231(a)(7) of the Code (the “Tax Matters
Member”), to manage administrative tax proceedings conducted at the Company
level by the Internal Revenue Service with respect to Company matters.  The Tax
Matters Member is specifically directed and authorized to take whatever steps it
deems necessary or desirable to perfect such designation, including filing any
forms or documents with the Internal Revenue Service and taking such other
action as may from time to time be required under Treasury Regulations.  The
Company shall indemnify and reimburse the Tax Matters Member for all expenses,
including legal and accounting fees, claims, liabilities, losses and damages
incurred in connection with any administrative or judicial proceeding with
respect to the tax liability of the Members or, if applicable, in connection
with any audit of the Company’s income tax returns.  The taking of any action
and the incurring of any expense by the Tax Matters Member in connection with
any such proceeding, except to the extent required by law, is a matter in the
reasonable discretion of the Tax Matters Member; provided, however, that, to the
extent that the Tax Matters Member knows that, based on a Member’s tax
situation, such action or decision would have a material adverse impact either
on such Member disproportionately relative to the impact on the other Members or
on the Company and its Subsidiaries, the Tax Matters Member shall consult with
such Member prior to taking such action or making such decision and shall
consider in good faith any proposal made by such Member regarding such action or
decision.
Section 6.7    Cooperation with Audit. The Island Member acknowledges that the
NSAM Entities may be affiliated with a publicly registered company (“Registered
Company”). Seller acknowledges that it has been advised that if a NSAM Entity is
affiliated with a Registered Company, the NSAM Entity may be required to make
certain filings with the Securities and Exchange Commission (the “SEC Filings”)
that relate to the three (3) most recent pre-acquisition fiscal years (the
“Audited Years”) and the current fiscal year (or, as the case may be, the last
completed fiscal year for which audited financial statements are required)
through the date of the most recently completed fiscal quarter and the
comparable prior period (other than the fourth fiscal quarter) through the date
hereof (the “stub period”). To assist the NSAM Entity in preparing the SEC
Filings, the Island Member shall provide the NSAM Entity with the following
after the date hereof until the first anniversary of the date hereof (as
applicable): (i) access to bank statements for the Audited Years and stub
periods; (ii) rent roll as of the end of the Audited Years and stub periods;
(iii) operating statements for the Audited Years and stub periods; (iv) access
to the general ledger for the Audited Years and stub periods; (v) cash receipts
schedule for each month in the Audited Years and stub periods; (vi) access to
invoices for expenses and capital improvements in the Audited Years and stub
periods; (vii) accounts payable ledger and accrued expense reconciliations;
(viii) check register for the Audited Years and stub periods and the three
months thereafter; (ix) all leases and 5-year lease schedules; (x) copies of all
insurance documentation for the Audited Years and stub periods; (xi) copies of
accounts receivable aging as of the end of the Audited Years and stub periods
along

Page 23



--------------------------------------------------------------------------------




with an explanation for all accounts over thirty (30) days past due as of the
end of the Audited Years and stub periods; (xii) signed representation letter in
the form attached hereto as Exhibit D (“Representation Letter”) at the
appropriate times requested by NSAM Member; (xiii) all organizational documents
of the Island Member; (xiv) confirmation of all cash receivables and payables
for the Audit Years and the stub periods; (xv) all information related to
financial statement footnotes; and (xvi) to the extent necessary, the
information set forth in the letter set forth in the form attached hereto as
Exhibit E (“Audit Letter”). For the avoidance of doubt, any and all financial
statements for the stub period shall be prepared in accordance with GAAP and
contain footnote disclosures. The Island Member also acknowledges receipt of a
sample audit request deliverables checklist provided by the NSAM Member for the
Island Member’s review. The NSAM Member acknowledges and agrees that not all of
the items listed thereon may be applicable to the Island Member and the Company,
but the Island Member agrees to use commercially reasonable efforts to deliver
or otherwise make available the items listed thereon to the extent applicable
and requested by any NSAM Entity’s auditor. Notwithstanding any language to the
contrary set forth herein, the NSAM Member agrees to engage NSAM Entity’s
auditor at its sole cost and expense and to reimburse the Island Member for its
fees and expenses actually charged by the Island Member’s auditor in assisting
any NSAM Entity’s auditor with the foregoing audit and SEC Filings (not to
include the cost of the Company’s audited consolidated financial statements or
other fees or expenses which the Island Member would have incurred regardless of
the foregoing audit and SEC filing requirements). The Island Member shall
provide all of the foregoing information, documentation and other items
reasonably necessary to complete any such SEC Filings as soon as practicable but
in all events with sufficient time to permit the NSAM Entities to complete any
SEC Filings.
ARTICLE VII.
TRANSFER OF UNITS; ADDITIONAL MEMBERS
Section 7.1    Restrictions on Transfers.
(a)    Except as otherwise provided in this ARTICLE VII, no Member may
(i)    directly or indirectly sell, transfer, assign, or otherwise dispose (or
permit the direct or indirect sale, transfer, assignment or other disposition
of) its right, title or interest in the Company, or any portion thereof or any
interest therein (including its rights to receive distributions of Distributable
Cash Flow or any other amounts hereunder), to any other Person, or
(ii)    permit such Member’s right, title or interest in the Company (including
its rights to receive distributions of Distributable Cash Flow or any other
amounts hereunder) to be encumbered, hypothecated or pledged as collateral
security for any obligation in favor of any other Person (any of the foregoing
under clause (i) or clause (ii), a “Transfer”), in each case, without the
express prior written approval of the other Members.

Page 24



--------------------------------------------------------------------------------




(b)    Notwithstanding the provisions of Section 7.1(a), but subject to Section
7.4, the following Transfers shall be permitted without the approval of any
other Member (collectively, “Permitted Transfers”):
(i)    after the fifth (5th) anniversary of the Effective Date, Island Member
may directly Transfer any or all of its Common Units to any Third Party provided
that (A) such Third Party is not an NSAM Competitor, and (B) NSAM Member is
entitled to exercise its (x) ROFR Right pursuant to Section 7.2 with respect to
any such Transfer, and (y) Tag-Along Right pursuant to Section 7.5 with respect
to any such Transfer;
(ii)    after the fifth (5th) anniversary of the Effective Date, NSAM Member may
directly Transfer any or all of its Common Units to any Third Party that is an
NSAM Permitted Transferee; provided, however, that Island Member is entitled to
exercise its (x) ROFR Right pursuant to Section 7.2 with respect to any such
Transfer, and (y) Tag-Along Right pursuant to Section 7.5 with respect to such
Transfer;
(iii)    any Transfer of Units made by the Tag-Along Member pursuant to a
Tag-Along Right in accordance with Section 7.5;
(iv)    any Transfer of Units pursuant to a Company Sale in accordance with
Section 7.6;
(v)    any direct or indirect Transfer of Equity Interests in the Company solely
among NSAM Entities and/or in connection with a NSAM Permitted Corporate
Transaction, in each case, at any time;
(vi)    any direct or indirect encumbrance, hypothecation or pledge of Equity
Interests in NSAM Member or any NSAM Entity; and
(vii)    at any time, Island Member and NSAM Member may Transfer their Units to
each other.
(c)    Notwithstanding anything contained in this Agreement to the contrary, in
no event shall the Principal be permitted to directly or indirectly Transfer any
or all of his Equity Interests in Island Member prior to the fifth (5th) annual
anniversary of the Effective Date without the prior written consent of NSAM
Member; provided, however,
(i)    nothing herein shall prohibit the Principal from directly or indirectly
Transferring his Equity Interests in Island Member in the event of the death,
disability or adjudication of insanity or incompetency of the Principal, to his
Family Members and/or a Control Person installed in accordance with Section
5.10; and
(ii)    the Principal may Transfer his Equity Interests in Island Member to any
trust or similar estate planning entity established for the sole benefit of one
or more Family Members provided the Principal maintains voting control over such
entity and no Island Change in Control occurs as a result of such Transfer. The
transfer

Page 25



--------------------------------------------------------------------------------




described in clause of the prior sentence is referred to as a “Permitted Estate
Planning Transfer”.
(d)    Notwithstanding anything to the contrary in this Agreement, the
restrictions of this Section 7.1 shall not apply and no consent of any Member or
any other Person shall ever be required for any NSAM Permitted Corporate
Transaction pursuant to this Agreement under any circumstance.
(e)    Notwithstanding anything to the contrary in this Agreement, the Island
Member acknowledges and agrees that an Island Change in Control shall be deemed
a Transfer in violation of the terms of this Agreement.
(f)    For the avoidance of doubt, no Class B Incentive Units may be Transferred
without the approval of the Initial Members.
Section 7.2    Right of First Refusal.
(a)    Except as otherwise provided in Section 7.2(c), prior to consummating any
Transfer of Units, a transferring party (the “ROFR Transferring Party”) shall
comply with the procedures set forth on Annex VI (the “ROFR Procedures”) with
respect to the Units being Transferred.
(b)    Prior to consummating a Company Sale pursuant to Section 7.6, the
Initiating Seller shall comply with the ROFR Procedures with respect to the
Units being Transferred by the Initiating Seller pursuant to the Company Sale
(for purposes of the ROFR Procedures, the Initiating Seller shall be the ROFR
Transferring Party and the Equity Interests being Transferred by the Initiating
Seller pursuant to the Company Sale shall be the ROFR Units).
(c)    Notwithstanding the foregoing on anything to the contrary in this
Agreement, the terms of Section 7.2(a) shall not apply to any Permitted Transfer
of Units made pursuant to Section 7.1(b)(iii), (iv), (v), (vi), or (vii).
Section 7.3    Right of First Offer. Prior to initiating a Company Sale pursuant
to Section 7.6, the Initiating Seller shall comply with the procedures set forth
on Annex VII (the “ROFO Procedures”) with respect to the Units being Transferred
by the Initiating Seller pursuant to the Company Sale (for purposes of the ROFO
Procedures, the Initiating Seller shall be the ROFO Transferring Party and the
Equity Interests being Transferred by the Initiating Seller pursuant to the
Company Sale shall be the ROFO Units).
Section 7.4    Conditions Applicable to All Transfers.
(a)    Notwithstanding anything contained in this ARTICLE VII to the contrary,
no direct Transfer of Units by a Member otherwise contemplated or permitted by
this ARTICLE VII shall be permitted:

Page 26



--------------------------------------------------------------------------------




(i)    if any state or local transfer taxes payable by the Company shall arise
as a result of, or shall be caused directly or indirectly by, such Transfer
unless the transferor in connection with any Transfer pursuant to ARTICLE VII
shall have previously submitted to the Company in advance its calculation of any
such taxes and copies of any necessary tax filings and shall have agreed in a
separate writing acceptable to the other Members in their reasonable discretion
to pay such taxes and to indemnify and hold the Company and the other Members
harmless from and against any such taxes,
(ii)    if the Managing Member reasonably determines that prohibiting such
Transfer is necessary or advisable in order to prevent the Company from being
treated as a publicly traded partnership for U.S. federal income tax purposes or
otherwise failing to qualify for the safe harbor from being a publicly traded
partnership under Treasury Regulation § 1.7704-1(h),
(iii)    if such Transfer would result in the Company or any Member having to
register under the Securities Act, the Investment Company Act, or any other
federal, state or local securities laws,
(iv)    if such Transfer would violate the registration provisions of the
Securities Act or of any other federal, state or local securities laws,
(v)    if such Transfer would violate any other applicable laws, including
Executive Order 13224 (September 23, 2001), the rules and regulations of the
Office of Foreign Assets Control, Department of Treasury, and any enabling
legislation or other Executive Orders in respect thereof,
(vi)    if such Transfer would cause a Material Indebtedness Default to occur,
or
(vii)    such transfer would constitute a nonexempt prohibited transaction under
Section 406(a) or Section 407 of ERISA or Section 4975 of the Code.
(b)    Any purported Transfer of Units in violation of this ARTICLE VII shall be
void ab initio, and shall not bind the Company, and any purported Transfer by a
Member or of direct or indirect ownership interests in a Member in violation of
this ARTICLE VII shall be deemed a default by such Member hereunder (the
“Defaulting Member”) and the Defaulting Member shall indemnify and hold the
Company and the other Members harmless from and against any and all loss, damage
or expense, including any U.S. federal, state or local income taxes, or transfer
taxes, including transfer gain taxes, arising as a result of, or caused directly
or indirectly by, such purported Transfer. The giving of any consent to a
Transfer in any one or more instances shall not limit or waive the need for such
consent in any other or subsequent instances. Notwithstanding the foregoing,
unless a transferee is admitted as an Additional Member to the Company in
accordance with the provisions of Section 7.4(c), the transferor shall not be
relieved of any liability hereunder, and the transferee shall not be entitled to
any of the rights granted to a Member hereunder, other

Page 27



--------------------------------------------------------------------------------




than the right to receive all or part of the share of the income, gain, losses
or cash distributions to which its transferor would otherwise be entitled.
(c)    No transferee of any Units shall be admitted to the Company as an
Additional Member unless and until
(i)    the transferee has executed a counterpart of this Agreement and such
other instruments as the Managing Member deems reasonably necessary or
appropriate to confirm the undertaking of the transferee to be bound by all the
terms and provisions of this Agreement,
(ii)    the transferee has paid any reasonable expenses incurred by the Company
in connection with such Transfer and
(iii)    the transferee executes and delivers a statement that it is acquiring
the Units for its own account for investment and not with a view to the resale
or distribution thereof and that it will only Transfer the acquired Units
(subject to the terms of this ARTICLE VII) to a Person that similarly so
represents and warrants. Unless and until such transferee becomes an Additional
Member, such transferee shall not be entitled to exercise any vote, consent or
any other right or entitlement with respect to such Units and the only effect of
such Transfer shall be to entitle the transferee to receive, to the extent
assigned, the distributions and allocations of income, gain, losses or cash
distributions to which the transferor would be entitled.
Section 7.5    Tag-Along Rights.
(a)    Except as otherwise provided in Section 7.2(c), if Island Member or NSAM
Member (either, a “Tag-Along Seller”) proposes to Transfer any Common Units (a
“Tag-Along Sale”) to a third party or third parties (a “Tag-Along Purchaser”),
then the Tag-Along Member shall have the right (the “Tag-Along Right”), but not
the obligation, to sell up to the Tag-Along Percentage of Common Units in such
Tag-Along Sale on the terms and conditions, and pursuant to the procedures, set
forth on Annex VIII (the “Tag-Along Procedures”).
(b)    Notwithstanding the foregoing on anything to the contrary in this
Agreement, the terms of Section 7.5(a) shall not apply to any Permitted Transfer
of Units made pursuant to Section 7.1(b)(iii), (iv), (v), (vi), or (vii).
Section 7.6    Company Sale. Subject to Section 5.7(a)(ix), at any time after
the tenth (10th) annual anniversary of the Effective Date, either Island Member
or NSAM Member (an “Initiating Seller”) may elect to effectuate a Company Sale
to any Third Party purchaser (a “Company Purchaser”) pursuant to the procedures
set forth on Annex IX (the “Company Sale Procedures”).





Page 28



--------------------------------------------------------------------------------




ARTICLE VIII.
INDEMNIFICATION
Section 8.1    Indemnification.
(a)    The Company will to the fullest extent permitted by law indemnify any
Person (an “Indemnitee”) who is or was involved in any manner (including as a
party or a witness) or is threatened to be made so involved in any threatened,
pending or completed investigation, claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative (including any action, suit or
proceeding by or in the right of the Company to procure a judgment in its favor)
(a “Proceeding”), by reason of the fact that such Person is or was or had agreed
to be a member of the Major Decision Committee, or an officer (including an
Officer), employee, trustee, Representative or agent of the Company or any of
its Subsidiaries, or is or was serving at the request of the Managing Member or
an officer (including an Officer) of the Company as a member of a governing
body, officer, employee, trustee, Representative or agent of the Company or any
of its Subsidiaries, or by reason of anything done or not done by such Person in
any such capacity, against all out-of-pocket expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by such Person in connection with such Proceeding, and the
indemnification provided for herein will not be deemed exclusive of any other
rights to which an Indemnitee may be entitled under any agreement, and will
continue as to a Person who has ceased to be a member of the Major Decision
Committee, or an officer (including an Officer), employee, trustee,
Representative or agent and will inure to the benefit of the heirs, executors
and administrators of such Person, provided that in no event shall the Company
have any liability or obligation hereunder or otherwise to any Indemnitee who
has been finally judicially determined to have breached any obligation under the
Act (to the extent applicable to the Company) or this Agreement or who has
committed any fraud, willful misconduct or gross negligence in connection with
the performance of such Indemnitee’s duties hereunder or in respect of any claim
brought by any Indemnitee other than to enforce his or her rights hereunder.
(b)    If a claim for indemnification or advancement of expenses hereunder is
not paid in full by the Company within sixty (60) days after a written claim has
been received by the Company, the Indemnitee may at any time thereafter bring
suit against the Company to recover the unpaid amount of the claim, and if
successful in whole or in part, the Indemnitee shall also be entitled to be paid
the reasonable expenses of prosecuting such claim. Neither the failure of the
Company (including the Managing Member) to have made its determination, prior to
the commencement of such action, that indemnification of, or advancement of
costs of defense to, the Indemnitee is permissible in the circumstances nor an
actual determination by the Company (including the Managing Member) that such
indemnification or advancement is not permissible will be a defense to the
action or create a presumption that such indemnification or advancement is not
permissible. Such indemnification will be a contract right and will include the
right to receive payment of reasonable out-of-pocket expenses as they are
incurred by an Indemnitee in connection with such Proceeding, consistent with
the provisions of applicable law as then in effect.

Page 29



--------------------------------------------------------------------------------




(c)    The right of indemnification provided in this Section 8.1 shall not be
exclusive of any other rights to which any such Person seeking indemnification
may otherwise be entitled under any other instrument or by reason of any action
or otherwise.
(d)    The provisions of this Section 8.1 shall survive any termination of this
Agreement.
ARTICLE IX.
DURATION AND TERMINATION OF THE COMPANY
Section 9.1    Dissolution and Termination of the Company.
(a)    The Company shall be dissolved and its business wound up upon the
occurrence of any of the following events:
(i)    the decision by the Managing Member, subject to the approval of the Major
Decision Committee in accordance with Section 5.3 if required; or
(ii)    by judicial decree in accordance with Section 18-802 of the Act.
(b)    In the event of the dissolution of the Company, there shall be an orderly
liquidation of the Company Assets, unless the Managing Member determines that an
immediate sale of all or part of the Company Assets would cause undue loss to
the Members, in which event
(i)    the liquidation may be deferred for a reasonable time except as to those
assets necessary to satisfy the Company debts and the Members shall be deemed to
have elected to reconstitute the Company for such period, or
(ii)    all or part of the Company Assets may be distributed in kind, subject to
the provisions of and in the same manner as cash under the applicable provisions
of this Section 9.1. If Company Assets are distributed in kind, the Capital
Accounts of the Members shall be adjusted to reflect the Book gain or loss (if
any) that would have been recognized by the Company if those assets had been
sold for an amount equal to their Fair Market Value at the time of distribution.
(c)    Upon any dissolution of the Company, the Company’s Accountant shall
prepare a statement setting forth the assets and liabilities of the Company as
of the date of dissolution, and such statement shall be furnished to all
Members.
(d)    In the event of liquidation of the Company Assets, and subject to Section
9.1(b), the Company Assets shall be liquidated as promptly as possible and the
Managing Member shall appoint a Member to supervise such liquidation (the
“Liquidating Member”), which shall be conducted in an orderly and business-like
manner so as not to involve undue sacrifice, as the Liquidating Member shall
determine in its reasonable

Page 30



--------------------------------------------------------------------------------




discretion. The proceeds thereof shall be applied and distributed in the
following order of priority:
(i)    for the payment of the debts and liabilities of the Company (including
any debts and liabilities owed to the Members and their Affiliates) and the
expenses of liquidation;
(ii)    to the setting up of any reserves which the Liquidating Member
reasonably may deem necessary for any contingent or unforeseen liabilities or
obligations of the Company arising out of or in connection with the Company.
Said reserves may be paid over by the Liquidating Member to an escrow agent to
be held by it for the purpose of disbursing such reserves in payment of any of
the aforementioned contingencies and, at the expiration of such period as the
Liquidating Member shall deem advisable, to distribute the balance of such
reserves to the Members as provided below; and
(iii)    thereafter, the remaining proceeds, if any, shall be applied and
distributed to the Members in accordance with the positive balances of the
Members’ Capital Accounts, as determined after taking into account all
adjustments to Capital Accounts for the Company taxable year during which the
liquidation occurs, by the end of such taxable year or, if later, within 90 days
after the date of such liquidation; provided that the Members intend that
liquidating distributions shall be made in the same manner as distributions
under Section 4.1 and the provisions of Article III and Annex IV shall be
interpreted in a manner that achieves this result.
(e)    No dissolution of the Company shall release or relieve the Members of
their obligations under ARTICLE VIII or ARTICLE IX or Section 10.3, Section
10.4, Section 10.12, Section 10.14, Section 10.15 and Section 10.16 of this
Agreement.
Section 9.2    Effect of Retirement, Withdrawal, Bankruptcy, Dissolution, Death,
Etc. of a Member. The retirement, withdrawal, bankruptcy, dissolution, death,
incapacity, disability or adjudication of insanity or incompetency of a Member
shall not dissolve the Company unless the remaining Members agree to dissolve
the Company in accordance with Section 9.1.
ARTICLE X.
MISCELLANEOUS
Section 10.1    Entire Agreement. This Agreement together with the documents
expressly referred to herein, each as amended or supplemented, constitutes the
entire agreement between or among the parties (and/or among their respective
Affiliates) with respect to the subject matter herein or therein. They supersede
any prior agreement or understanding among the parties hereto (and/or among
their respective Affiliates), including the Pre-Effective Date Confidentiality
Agreement.
Section 10.2    Amendments.
(a)    This Agreement may only be amended, supplemented or modified if such
amendment has been consented to in writing by Island Member and NSAM Member;

Page 31



--------------------------------------------------------------------------------




provided, however, that the Managing Member may in good faith, without the
consent of any Member, make immaterial amendments to this Agreement so long as
such amendments do not
(i)    adversely affect the rights of any Initial Member (unless such Initial
Member provides its consent to such amendment),
(ii)    affect the rights of the Major Decision Committee or amend, supplement
or modify the terms of Annex V (unless each Initial Member provides its consent
to such amendment), or
(iii)    affect the restrictions, limitations or obligations imposed on the
Principal, the Managing Member or any Officer (unless each Initial Member
provides its consent to such amendment) or
(iv)    adversely and disproportionately affect any Member relative to any other
Member (unless the affected Member provides its consent to such amendment).
(b)    In addition, the Managing Member may, without the consent of any Member
or the Major Decision Committee, make modifications to the Member Registry to
reflect changes in the ownership of the Company to the extent such change in
ownership has been effectuated in compliance with this Agreement.
Section 10.3    Choice of Law. THIS AGREEMENT AND THE RIGHTS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ANY CONFLICT OF LAW OR
CHOICE OF LAW PRINCIPLES OF SUCH STATE TO THE EXTENT SUCH PRINCIPLES WOULD APPLY
THE LAW OF ANOTHER JURISDICTION.
Section 10.4    Jurisdiction; Waiver of Jury Trial. The Members agree that
jurisdiction and venue for any action arising from or relating to this Agreement
or the relationship between the parties, including but not limited to matters
concerning validity, construction, performance, or enforcement, shall be
exclusively in a state or a federal court sitting in New York, New York
(provided that a final judgment in any such action shall be conclusive and
enforced in other jurisdictions) and further agree that service of process may
be made in any matter permitted by law. The Members stipulate and agree that
they are subject to personal jurisdiction in New York. This paragraph is
intended to fix the location of potential litigation between the parties and
does not create any causes of action or waive any defenses or immunities to
suit. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHTS TO A TRIAL BY JURY WITH RESPECT TO ANY DISPUTE AMONG
THE MEMBERS OR THEIR AFFILIATES OR AMONG A MEMBER (OR ITS AFFILIATES) AND THE
COMPANY CONCERNING THIS AGREEMENT, THE COMPANY OR ITS ASSETS.

Page 32



--------------------------------------------------------------------------------




Section 10.5    Successors and Assigns. Except as otherwise specifically
provided herein, this Agreement shall be binding upon and inure to the benefit
of the parties and their heirs, administrators, executors, successors and
permitted assigns.
Section 10.6    Interpretation. Unless otherwise expressly provided, for the
purposes of this Agreement, the following rules of interpretation shall apply:
(a)    unless the context clearly requires otherwise, the words “hereof,”
“herein,” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement;
(b)    all pronouns and all variations thereof shall be deemed to refer to the
masculine, female or neuter, singular or plural, as the identity of the Person
may require;
(c)     references herein to a specific Article, Section, Subsection, Annex,
Exhibit or Schedule shall refer to Articles, Sections, Subsections, Annexes,
Exhibits and Schedules of this Agreement, unless the express context otherwise
requires;
(d)    wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “but not limited to”
or “without limitation” unless clearly indicated otherwise;
(e)    the word “extent” in the phrase “to the extent” means the degree to which
a subject or other thing extends, and such phrase shall not mean simply “if.”;
(f)    a reference to “$,” “U.S. dollars” or “dollars” means the legal tender of
the United States of America;
(g)    with respect to the determination of any period of time, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”;
(h)    all terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein; and
(i)    any law referred to herein or in any agreement or instrument that is
referred to herein means such law as from time to time amended, modified or
supplemented, including by succession of comparable successor law and references
to all attachments thereto and instruments incorporated therein.
Section 10.7    Captions. Captions contained in this Agreement are inserted only
as a matter of convenience and in no way define, limit or extend or otherwise
affect the scope or intent of this Agreement or any provision hereof.
Section 10.8    Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance, shall be held
invalid, illegal or unenforceable in any

Page 33



--------------------------------------------------------------------------------




jurisdiction, the validity, legality and enforceability of the remaining
provisions of this Agreement, or the application of such provision in
jurisdictions or to Persons or circumstances other than those to which it is
held invalid, illegal or unenforceable shall not be affected thereby.
Section 10.9    Counterparts. This Agreement may be executed in several
counterparts and via facsimile, .pdf or other electronic means, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument. It shall not be necessary for all Members to execute the same
counterpart hereof.
Section 10.10    Additional Documents. Subject to the provisions of this
Agreement, each party hereto agrees to execute, with acknowledgment or
affidavit, if required, any and all documents and writings which may be
reasonably necessary or expedient in connection with the creation of the Company
and the achievement of its purposes, specifically including (a) any amendments
to this Agreement and such certificates and other documents as the Members deem
necessary or appropriate to form, qualify or continue the Company as a limited
liability company in all jurisdictions in which the Company conducts or plans to
conduct business and (b) all such agreements, certificates, tax statements, tax
returns and other documents as may be reasonably required of the Company or its
Members by the laws of the United States of America or any jurisdiction in which
the Company conducts or plans to conduct business, or any political subdivision
or agency thereof.
Section 10.11    Non-Waiver. No provision of this Agreement shall be deemed to
have been waived unless such waiver is contained in a written notice given to
the party claiming such waiver has occurred, provided that no such waiver shall
be deemed to be a waiver of any other or further obligation or liability of the
party or parties in whose favor the waiver was given.
Section 10.12    Notices. To be effective, unless otherwise specified in this
Agreement, all notices and demands, consents and other communications under this
Agreement must be in writing and must be given
(a)    by depositing the same in the United States mail, postage prepaid,
certified or registered, return receipt requested,
(b)    by delivering the same in person and receiving a signed receipt therefor,
(c)    by sending the same by a nationally recognized overnight delivery service
or
(d)    by facsimile or email, with confirmation of transmission. For purposes of
notices, demands, consents and other communications under this Agreement, the
addresses of the Members shall be as set forth below.
Notices, demands, consents and other communications mailed in accordance with
the foregoing clause (a) shall be deemed to have been given and made three (3)
Business Days following the date so mailed. Notices, demands, consents and other
communications given in accordance with the

Page 34



--------------------------------------------------------------------------------




foregoing clauses (b) and (c) shall be deemed to have been given when delivered.
Notices, demands, consents and other communications given in accordance with the
foregoing clause (d) shall be deemed to have been given on the date transmitted,
if such date is a Business Day (and same is transmitted prior to five (5) PM
Eastern Standard Time), or, if such date is not a Business Day (or is
transmitted after five (5) PM Eastern Standard Time on a Business Day), on the
first Business Day thereafter. Notices directed to a Member shall be delivered
to the parties at the address as set forth below, or at such other address as
may be supplied by written notice given in conformity with the terms of this
Section 10.12:


If to Island Member:
50 Cocoanut Row, Suite #200
Palm Beach, Florida 33480
Attention: Roger Pollak
Facsimile No.: (561) 804-0903
Email: rpollak@ih-corp.com.      


with a copy (which shall not constitute notice) to:    


Milbank
One Chase Manhattan Plaza
New York, New York 10005
Attention: Scott Golenbock
Facsimile No.: 212-822-5181
Email: SGolenbock@milbank.com
    
If to NSAM Member:


c/o NorthStar Asset Management Group Inc.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: Ronald J. Lieberman
Executive Vice-President and General Counsel
Facsimile No.: (212) 547-2700
Email: rlieberman@nsamgroup.com
    
with a copy (which shall not constitute notice) to:


Duval & Stachenfeld LLP
555 Madison Avenue
New York, NY 10022
Attention: Terri L. Adler & File Manager
File No: 3567.0001
Facsimile No.: (212)-883-8883
Email: tadler@dsllp.com
    

Page 35



--------------------------------------------------------------------------------




Any counsel designated above or any replacement counsel that may be designated
respectively by any Member or such counsel by written notice to the other
parties is hereby authorized to give notices hereunder on behalf of its
respective client.
Section 10.13    Time Periods. In applying any provision of this Agreement that
requires an act be done or not be done a specified number of days prior to an
event or that an act be done during a period of a specified number of days prior
to an event, calendar days will be used unless otherwise specified and the day
of the doing of the act will be excluded and the day of the event will be
included; provided, that if a period of days provided for herein ends on a day
that is not a Business Day, such period of days instead shall end on the first
Business Day following such non-Business Day.
Section 10.14    Confidentiality.
(a)    Each Member recognizes that Confidential Information may have been and
may be disclosed to such Member by the Company. By executing this Agreement,
each Member expressly agrees that, at all times during the term of the Company
and thereafter and whether or not at that time it is a Member of the Company,
such Member shall maintain in strict confidence, shall not disclose to any
Person other than the Company or another Member, and shall not give, sell or use
(other than in connection with Company purposes), any Confidential Information,
except to provide such Confidential Information to its Representatives (solely
to the extent such disclosure reasonably relates to such Member’s monitoring,
analyzing and managing the Company or its investment therein). As used herein,
“Confidential Information” means confidential information, trade secrets and
other proprietary information belonging to the Company, its Subsidiaries and
their Affiliates that are not generally known to the public, including
information concerning this Agreement, business plans, financial statements and
other information provided pursuant hereto, operating practices and methods,
expansion plans, strategic plans, marketing plans, contracts, customer lists or
other business documents which the Company and its Subsidiaries treat as
confidential or proprietary. Nothing in this Section 10.14 shall prohibit any
Member or any of its Affiliates from disclosing the terms of this Agreement to
its counsel or any court or other Governmental Authority in connection with the
enforcement by such Member of this Agreement.
(b)    The foregoing agreements shall not apply to any Confidential Information
that
(i)    is or becomes publicly available through no fault of such Member or any
Person with whom such Member shared Confidential Information,
(ii)    is received from a Third Party and not, to the knowledge of such Member,
through violation of any confidentiality agreement or
(iii)    is independently obtained by such Member without use of or reference to
the Confidential Information.

Page 36



--------------------------------------------------------------------------------




Furthermore, Section 10.14(a) shall not apply to any Confidential Information if
a Member reasonably determines that the release or disclosure of such
Confidential Information is reasonably necessary or appropriate in connection
with the making of regulatory filings (on behalf of itself or the Company or
their respective Affiliates) or required under any law, rule or regulation, or
if either party is reasonably advised by its counsel that it is legally
obligated to release the Confidential Information; provided, however, that if
such Member is requested or required to disclose any such information pursuant
to Order or any other applicable legal procedure, it shall provide the Company
with prompt written notice thereof so that the Company may seek an appropriate
protective Order at the sole cost and expense of the Company. Notwithstanding
anything to the contrary in this Agreement, NSAM Member may disclose
Confidential Information if, in the reasonable opinion of NSAM Member’s legal
counsel, such disclosure is necessary or appropriate under the rules and
regulations of the Securities and Exchange Commission or under the rules of, or
any listing agreement with, any applicable national securities exchange, trading
market or listing authority, in which event NSAM Member must provide Company and
Island Member, on a basis reasonable and under the circumstances, a meaningful
opportunity to review and comment upon such disclosure prior to its release.
(c)    Each Member shall indemnify each other Member and the Company for any
actual loss, damage, liability, claims and expenses incurred, suffered or
sustained by any of them as a result of any breach of this Section 10.14 by such
Member or its Affiliate.
Section 10.15    Press Releases; Publicity. Each of the Initial Members may
issue press releases and make other similar public announcements or statements
in connection with other public relations matters with respect to the Company
and the transactions contemplated hereby provided that such announcement or
statements shall
(a)    not include any Confidential Information,
(b)    be general in nature (it being agreed that disclosures of the nature of
the investment made pursuant to such transactions shall be permitted), and
(c)    be reviewed by the other Initial Member, whose comments thereto shall be
considered in good faith and made in a manner that is reasonably satisfactory to
the other Initial Member (and if the Initial Member issuing the press release is
the Island Member, then any press release or other similar public announcement
shall be subject to the approval of the NSAM Member).
Section 10.16    Remedies; Specific Performance.
(a)    Except as otherwise provided herein, no remedy herein conferred or
reserved is intended to be exclusive of any other available remedy or remedies,
and each and every remedy shall be cumulative and shall be in addition to every
remedy under this Agreement or now or hereafter existing at law or in equity.
(b)    Without limiting the generality of the foregoing, each Member
acknowledges and agrees that its respective remedies at law for a breach or
threatened breach

Page 37



--------------------------------------------------------------------------------




of any of the provisions of this Agreement would be inadequate and, in
recognition of that fact, agrees that, in the event of a breach or threatened
breach by any Member of the provisions of this Agreement, in addition to any
remedies at law, the Company, any of its Subsidiaries or any other Member shall,
without posting any bond or proof of damages, be entitled to seek equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available.
Section 10.17    Benefits of Agreement. Nothing in this Agreement, is intended
or shall be construed to give to any creditor of the Company or to any creditor
of any Member or any other Person, other than the Members and the Company, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any covenant, condition or provisions herein contained, and such provisions
are and shall be held to be for the sole and exclusive benefit of the Members
and the Company.
Section 10.18    Duties of the Members. Other than as expressly set forth in
this Agreement, no Member shall have any duties or obligations (including
fiduciary duties) to the Company, any Member or any other Person except as
expressly set forth in this Agreement or any of the other Transaction Documents.
    

[The remainder of this page has been intentionally left blank.]

Page 38



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
    
    
ISLAND JV MEMBER INC.


    
By:    _/s/ Barbara Bachman__________
Name: Barbara Bachman
    Title: SVP/Treasurer
    




PLATFORM HOSPITALITY INVESTOR T-II, LLC    




By:    _/s/ Ronald J. Lieberman________
    Name: Ronald J. Lieberman
    Title: Executive Vice President, General    
Counsel & Secretary
                            

Page 39



--------------------------------------------------------------------------------




Annex I


Definitions


As used in this Agreement the following terms shall have the following
respective meanings (such meanings to be equally applicable to the singular and
plural forms thereof):


2015 BP Approval Deadline: has the meaning set forth in Section 5.4(b).


2015 Budget: has the meaning set forth in Section 5.4(a).


Account Reduction Item: means (i) any adjustment described in Treas. Reg.
§1.704-1(b)(2)(ii)(d)(4), (ii) any allocation described in Treas. Reg.
§1.704-1(b)(2)(ii)(d)(5), other than a Nonrecourse Deduction or a Member
Nonrecourse Deduction, or (iii) any distribution described in Treas. Reg.
§1.704-1(b)(2)(ii)(d)(6), other than a Nonrecourse Distribution or a Member
Nonrecourse Distribution.


Accountant: means a nationally recognized firm of independent certified public
accountants selected by the Managing Member and approved by the Major Decision
Committee.
    
Act: has the meaning set forth in Recital A.
    
Additional Interests: means (i) any Membership Interests or other equity
securities in the Company issued after the Effective Date, (ii) any rights,
options or warrants issued by the Company to purchase any such Membership
Interests or other equity securities, or to purchase securities that may become
convertible into, exercisable for or exchangeable for such Membership Interests
or other equity securities and (iii) any securities issued by the Company
convertible into, exercisable for or exchangeable for such Membership Interests
or other equity securities; provided, however, that Additional Interests shall
not include securities issued (a) as or in connection with a dividend,
distribution on, subdivision of, reclassification of, split of or other
distribution pro rata in respect of all Membership Interests (provided the
applicable action is expressly permitted or approved pursuant to the terms of
this Agreement), (b) upon conversion, exercise or exchange of any previously
issued Additional Interests, so long as such securities are issued pursuant to
the terms of such previously issued Additional Interests (and further provided
the applicable action is otherwise expressly permitted or approved pursuant to
the terms of this Agreement), (c) securities issued pursuant to any Public
Offering (provided the applicable action is expressly permitted or approved
pursuant to the terms of this Agreement), (d) securities issued pursuant to an
Approved Incentive Unit Plan or Section 2.3(c) (provided such issuance is
expressly permitted or approved pursuant to the terms of this Agreement) (e)
securities issued to any Person as direct purchase consideration in connection
with acquisitions, mergers, joint ventures or similar strategic transactions
(provided the applicable action is expressly permitted or approved pursuant to
the terms of this Agreement).
    
Additional Issuance: means any issuance of Additional Interests in the Company.
    

Annex I - Page 1





--------------------------------------------------------------------------------




Additional Issuance Delta: means, with respect to any Initial Member, in
connection with any Additional Issuance, the difference obtained by subtracting
(i) the number of Additional Interests for which the Initial Member has elected
to subscribe from (ii) the number of Additional Interests that such Initial
Member would be required to subscribe for so that the relative Distribution
Percentage Interests of such Initial Member does not change vis a vis the other
Initial Member as a result of such Additional Issuance. The Additional Issuance
Delta shall in no event be a negative number.
    
Additional Issuance Notice: has the meaning set forth in Section 1 of Annex III.


Additional Issuance Period: has the meaning set forth in Section 1 of Annex III.


Additional Members: any Person that becomes a Member pursuant to the terms of
this Agreement after the Effective Date.


Additional Participating Member Election: has the meaning set forth in Section 2
of Annex III.


Adjusted Capital Account: means, as of the end of any Tax Year, a Member’s
Capital Account balance as of the end of such Tax Year (taking into account all
contributions made by such Member and distributions made to such Member during
such Tax Year and any special allocations required by Sections 4(b) through 4(d)
of Annex IV, without duplication (but before giving effect to any allocations of
Net Book Income or Net Book Loss for such Tax Year pursuant to Section 4(a) of
Annex IV), increased by the sum of (i) such Member’s share of Company Minimum
Gain and (ii) such Member’s share of Member Nonrecourse Debt Minimum Gain, both
determined after taking into account any such special allocations.


Adjusted Fair Market Value: means, with respect to an item of Company property,
the greater of (i) the Fair Market Value of such property as reasonably
determined by the Managing Member or (ii) the amount of any nonrecourse
indebtedness to which such property is subject within the meaning of Section
7701(g) of the Code.


Affiliate: means, with reference to any specified Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such specified Person; provided, however, that none of the Principal, Island
Member, the Company or any of its Subsidiaries, on the one hand, and Chatham, on
the other hand, shall be deemed to be Affiliates of the other.


Affiliate Transaction: means any transaction, agreement or other arrangement
between a Restricted Party and a Company Party, which shall include (i) any
Contract between a Restricted Party and a Company Party, (ii) any issuance of
Equity Interests of any Company Party to any Restricted Party (excluding Equity
Interests issued to the Members pursuant to Section 2.3(b), or (iii) the payment
of (or increase in) any compensation or other amount by a Company Party to any
Restricted Party (excluding amounts distributed to Members pursuant to the terms
of this Agreement), (iv) the Shared Services and (v) the Shared Space Agreement.



Annex I - Page 2





--------------------------------------------------------------------------------




Agreement: means this Limited Liability Company Agreement of the Company, as the
same may be amended hereafter from time to time as provided herein.


Applicable Variance Limit: means ten percent (10%) until the second (2nd)
anniversary of the Effective Date, and five percent (5%) thereafter. 
Notwithstanding the foregoing, if any Approved Matter (as hereinafter defined)
occurs after the second (2nd) anniversary of the Effective Date and the pro
forma line item for base management fees in the applicable Fiscal Year
increases, on an annualized basis, by more than twenty-five percent (25%) of the
line item for base management fees set forth in the Approved Business Plan for
such Fiscal Year as a result thereof (as set forth in any revision to the
Approved Business Plan or other pro forma adjustment to base management fees, in
each case, approved by the Major Decision Committee), then the Applicable
Variance Limit for such Fiscal Year shall be increased by five percent (5%)
(provided any such increase shall be prorated for any partial year).  By way of
example, if the Approved Matter occurs on June 30, then the Applicable Variance
Limit shall be deemed to be 7.5% (i.e., 5% plus 6/12(5%) = 7.5%).  For purposes
of this definition, the term “Approved Matter” means any matter expressly
permitted or approved by the Major Decision Committee pursuant to this
Agreement.


Approved Business Plan: means the Business Plan that has been approved by the
Major Decision Committee in accordance with Section 5.4 for the applicable
Fiscal Year.


Approved Incentive Unit Plan: means any incentive unit plan that has been
approved by the Managing Member and Major Decision Committee, as such plan may
be modified from time to time in accordance with the terms thereof and this
Agreement.


Audit Letter: has the meaning set forth in Section 6.7.


Audited Years: has the meaning set forth in Section 6.7.


Bankruptcy Laws: has the meaning set forth in clause (x) of Annex V.


Bona Fide Offer: means, with respect to any ROFR Units, a bona fide third party
offer in writing from an unaffiliated and creditworthy Person to purchase the
ROFR Units.


Bona Fide Business Plan Approval Request: means any request for approval of a
proposed Business Plan or revision to an Approved Business Plan that is
submitted to the Major Decision Committee pursuant to clause (c) of Annex V
provided that the Business Plan or revision to such Approved Business Plan
subject to such approval complies with each of the following requirements: (i)
the proposed terms thereof are bona fide and reasonable and are consistent with
the operations and needs of the Company and its Subsidiaries for the period in
question, taking into consideration the Company’s performance and profitability,
(ii) the aggregate costs (inclusive of all line-items, provided that any costs
attributable to (a) the acquisition of an asset or making of an investment that
has been previously and specifically approved by the Major Decision Committee,
(b) Indebtedness that has been previously and specifically approved by the Major
Decision Committee or (c) the settlement of any lawsuit, claim, counterclaim or
other legal proceeding against the Company or any Subsidiary of the Company that
has been previously and specifically approved by

Annex I - Page 3





--------------------------------------------------------------------------------




the Major Decision Committee shall be disregarded) in such Business Plan or
revision to such Approved Business Plan are not greater than one hundred and
fifteen percent (115%) of the aggregate costs set forth in the prior year’s
Approved Business Plan or the Approved Business Plan with respect to which a
revision is being requested, as applicable (inclusive of all line-items;
provided that such prior year’s costs shall be deemed proportionately increased
or decreased to reflect a change in the number of hotels managed by the Company
and its Subsidiaries), and (iii) none of the proposed terms relate to any
matters that are otherwise subject to approval by the Major Decision Committee
pursuant to Annex V (except to the extent such matters (i) have already been
approved by the Major Decision Committee or (ii) constitute Company Sale Trigger
Major Decisions) (e.g., if the terms of a proposed Business Plan include a
request to enter into an Affiliate Transaction pursuant to clause (l) of Annex
V, then such request for approval shall not constitute a Bona Fide Business Plan
Approval Request because approval of an Affiliate Transaction pursuant to clause
(l) of Annex V is a Major Decision that is not a Company Sale Trigger Major
Decision).


Book: means the method of accounting prescribed for compliance with the capital
account maintenance rules set forth in Treas. Reg. § 1.704-1(b)(2)(iv) as
reflected in Sections 1, 2, 3 and 4 of Annex IV, as distinguished from any
accounting method which the Company may adopt for other purposes such as
financial reporting.


Book Value: means, with respect to any item of Company property, the Book value
of such property within the meaning of Treas. Reg. § 1.704-1(b)(2)(iv), as
adjusted to reflect revaluations as determined in accordance with Section 2 of
Annex IV; provided, however, that if the Company adopts the remedial allocation
method described in Treas. Reg. § 1.704-3(d) with respect to any item of Company
property, the Book Value of such property will be its Book basis determined in
accordance with Treas. Reg. § 1.704-3(d)(2).


Business Day: means any day other than a Saturday, a Sunday or a holiday on
which commercial banks in the State of New York are authorized or required to be
closed.


Business Plan: means for each Fiscal Year of the Company, an annual business
plan and operating budget for the Company.


Business Purpose: has the meaning set forth in Section 1.3.


Capital Account: means the capital account of a Member maintained as required by
Section 3.1 and Annex IV.


Capital Event: means (i) the sale, exchange or other disposition (whether
voluntary or involuntary) of all or any part of the Company, any of its
Subsidiaries or any of their respective assets, or any portion thereof or
interest therein, or (ii) any loan for borrowed money to the Company or any of
its Subsidiaries, whether secured or unsecured.


Capital Proceeds: means the net cash proceeds realized by the Company or its
Subsidiaries in connection with a Capital Event, following payment of all
outstanding third party debts and liabilities of the Company or its Subsidiary
to the extent that such debts and liabilities are then due,

Annex I - Page 4





--------------------------------------------------------------------------------




and that are not reserved, reinvested or otherwise retained by the Company or
its Subsidiary for the continuation of its business in accordance with the
Approved Business Plan and as determined by the Managing Member.


Certificate: has the meaning set forth in Section 1.1.


Chatham means Chatham Lodging Trust, a Maryland real estate investment trust and
any successor and/or assign thereof pursuant to any merger, consolidation or
similar transaction whereby all or substantially all of the assets of Chatham
Lodging Trust, a Maryland real estate investment trust, have been acquired.


Chatham Contract: means any Contract with Chatham or any of its Affiliates,
including any Chatham Property Management Agreements.


Chatham Property Management Agreement: means any Property Management Agreement
between (i) the Company or any of its Subsidiaries, and (ii) Chatham or any of
its Affiliates.


Claiming Member: has the meaning set forth in Section 5.8(a).


Class B Incentive Units: means the Units designated as Class B Incentive Units
under this Agreement.


Code: means the Internal Revenue Code of 1986.


Common Units: means the Units designated as Common Units under this Agreement.
The Units issued to the Initial Members on the Effective Date are Common Units.
For the avoidance of doubt, the Class B Incentive Units are not Common Units.


Company: means Island Hospitality Joint Venture, LLC and its successors and
assigns.


Company Assets: means all assets, whether tangible or intangible and whether
real, personal or mixed, at any time owned by the Company.


Company Loan: has the meaning set forth in Section 7 of Annex III.


Company Minimum Gain: means partnership minimum gain determined pursuant to
Treas. Reg. § 1.704-2(d) and Section 4(d) of Annex IV.


Company Parties: means the Company and its Subsidiaries.


Company Purchaser: has the meaning set forth in Section 7.6.


Company Sale: means (i) a sale of all or substantially all of the assets of the
Company in one transaction or a series of related transactions, or (ii) a direct
or indirect sale of Units representing one hundred percent (100%) of the
outstanding economic or voting interest in the Company (whether

Annex I - Page 5





--------------------------------------------------------------------------------




by merger, consolidation, sale or Transfer of the Units) in one transaction or a
series of related transactions, in each case to a bona fide purchaser and on an
arm’s-length basis.


Company Sale Procedures: has the meaning set forth in Section 7.6.


Company Sale Proceeds: means the amount of proceeds that the Initiating Member
would receive with respect to its Units in connection with a Company Sale.


Company Sale Trigger Major Decisions: means the Major Decisions described in the
following clauses of Annex V: (b) (but only if the auditor proposed is an
auditor of recognized national reputation), (c) (but only if the request for
approval constitutes a Bona Fide Business Plan Approval Request), (n) (but only
to the extent the proposal is for an increase in the amount that can be granted
under a previously established Approved Incentive Unit Plan by no more than 5%
(when aggregated with all other increases) of the amount of such Approved
Incentive Unit Plan (it being understood that the initial establishment of any
proposed Approved Incentive Unit Plan is not a Company Sale Trigger Major
Decision), (o) (but only to the extent the proposed compensation increase would
constitute a Permitted Compensation Increase), (r) (but only if the aggregate
amount expended by the Company and its Subsidiaries to acquire the applicable
assets and/or to make the applicable investments during any Fiscal Year
(including related costs) would be incurred in the Ordinary Course of Business
and would not exceed, in the aggregate, an amount equal to two million dollars
($2,000,000) (excluding any amounts expressly approved for investments or
acquisitions pursuant to the applicable Approved Business Plan)), (t) (but only
if the disposition would be in the Ordinary Course of Business and the aggregate
estimated Fair Market Value of the asset subject to disposition is not two
million dollars ($2,000,000) or more and does not involve a disposition of any
Property Management Agreement or interest therein), (u) (but only as to
settlements described in clause (i) that would require payments of less than two
million dollars ($2,000,000) and would not impose an injunction or other
equitable relief), or (v) (but only if such proposed public offering would
constitute a Qualified IPO).


Compensation Cap: means an amount equal to the top end of the range of base
compensation for an executive of similar role/responsibility at the Company’s
peer companies according to a Selected Compensation Consultant in the year of
hire.


Confidential Information: has the meaning set forth in Section 10.14(a).


Contract: means any contract, agreement, indenture, note, bond, loan, lease,
sublease, conditional sales contract, mortgage, license, sublicense, franchise
agreement, obligation, promise, undertaking, commitment or other binding
arrangement.


Control: means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting interests, by
contract or otherwise. The term “Control” includes the terms “controlling”,
“controlled by” and “under common control with”.


Control Person: has the meaning set forth in Section 5.10.

Annex I - Page 6





--------------------------------------------------------------------------------






CPI: means the Consumer Price Index for All Urban Consumers published by the
Bureau of Labor Statistics of the United State Department of Labor, or any
successor index thereto.


Deemed Liquidation: means a liquidation of the Company that is deemed to occur
pursuant to Treas. Reg. § 1.708-1(b)(4) in the event of a termination of the
Company pursuant to Section 708(b)(1)(B) of the Code.


Defaulting Member: has the meaning set forth in Section 7.4(b).


Distributable Cash Flow: means all available cash of the Company which is
available for distributions to any Member, including all cash from Capital
Proceeds, less any reserves pertaining to liabilities and contingent obligations
of the Company or any of its direct or indirect Subsidiaries (whether at the
Company level or any such Subsidiary level) and the reasonably anticipated needs
of the business of the Company and its Subsidiaries, established by the Managing
Member in accordance with the then-current Approved Business Plan.


Distribution Date: means, at the option of the Managing Member (which is subject
to change from time to time), either (i) each January 10, April 10, July 10 and
October 10 after the date hereof, or (ii) the tenth (10th) day of each calendar
month; provided, however, that if any Distribution Date falls on any day other
than a Business Day, the payment due on such Distribution Date shall be paid on
the first Business Day immediately following such Distribution Date.


Distribution Percentage Interest: means, as of any given time, as to any Member,
a percentage equal to (i) the number of Common Units or Class B Incentive Units,
as applicable, held by such Member at such time, divided by (ii) the total
number of issued and outstanding Common Units and Class B Incentive Units at
such time.


Drag Along Notice: has the meaning set forth in Section 2 of Annex IX.


Drag Along ROFR Right: has the meaning set forth in Section 2 of Annex IX.


Dragged Members: has the meaning set forth in Section 1 of Annex IX.


Effective Date: means the date of this Agreement.


Effective Date Common Units: means the number of Common Units issued on the
Effective Date (i.e., January 9, 2015), as adjusted for any subdivision, split,
combination or other reclassification of Common Units applicable to Members on a
pro rata basis that has been effectuated in accordance with the express terms of
this Agreement.


Equity Interests: means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other

Annex I - Page 7





--------------------------------------------------------------------------------




ownership or profit interests in) such Person or warrants, rights or options for
the purchase or other acquisition from such Person of such shares (or such other
interests), and other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
authorized or otherwise existing on any date of determination.


Excess Deficit Balance: means the amount, if any, by which the balance in a
Member’s Capital Account as of the end of the relevant Tax Year is more negative
than the amount, if any, of such negative balance that such Member is treated as
obligated to restore to the Company pursuant to Treas. Reg. §
l.704-1(b)(2)(ii)(c), Treas. Reg. § 1.704-1(b)(2)(ii)(h), Treas. Reg. §
1.704-2(g)(1), or Treas. Reg. § 1.704-2(i)(5). Solely for purposes of computing
a Member’s Excess Deficit Balance, such Member’s Capital Account will be reduced
by the amount of any Account Reduction Items that are reasonably expected as of
the end of such Tax Year.


Excess Nonrecourse Liabilities: means excess nonrecourse liabilities within the
meaning of Treas. Reg. § 1.752-3(a)(3).


Excess Interests: has the meaning set forth in Section 2 of Annex III.


Expedited Arbitration Proceeding: means a binding arbitration proceeding
conducted as follows:


a)Venue: The arbitration proceeding shall be conducted in New York, New York.


b)Procedure: Except as provided herein, the arbitration proceeding shall be
conducted in accordance with the Administered Arbitration Rules of the CPR
Institute for Dispute Resolution, or its successor, and administered pursuant to
the Expedited Procedures provisions thereof.


c)Selection of Arbitrator: The party seeking to have a dispute resolved by way
of arbitration shall provide written notice of the same to the other party, and
in such notice propose at least three (3) persons to serve as the arbitrator.
Each of the proposed arbitrators shall be either (i) a retired judge or justice
of a court of the State of Delaware or the State of New York, or (ii) an
attorney licensed to practice and practicing in the State of Delaware or the
State of New York for not less than twenty (20) years and experienced in the
organization and operation of business entities organized under Delaware law and
the negotiation of joint venture agreements comparable to this Agreement. Each
of the proposed arbitrators shall have had no business or familial relationship
with either party, or any Affiliate of either party, or counsel to either party
during the past ten (10) years. If the other party is willing to accept one of
the proposed arbitrators, then notice thereof shall be given within five (5)
Business Days. If, however, the other party is not willing to accept one of the
arbitrators proposed by the party seeking dispute resolution, it shall give
written notice within such five (5) Business Day period of its proposal of at
least three (3) other persons to serve as the arbitrator, each of whom shall
have the qualifications identified above, and the party seeking dispute
resolution shall have five (5) Business Days from the date of such notice to
notify the other party that one of the arbitrators proposed by the other party
is acceptable. If this procedure does not result in the selection of an
arbitrator, then any party may request the American Arbitration Association,

Annex I - Page 8





--------------------------------------------------------------------------------




or its successor, to appoint an arbitrator who shall have the qualifications
identified above (and, in connection therewith, either party may propose not
more than three (3) persons having such qualifications to the American
Arbitration Association to serve as arbitrator), and be prepared to conduct the
arbitration proceeding in New York City, New York.


d)Conferences, Discovery and Pre-Hearing Matters: Once the arbitrator is
appointed, he or she shall set the matter for a conference, which may be
conducted telephonically, to take place within ten (10) Business Days of the
arbitrator’s appointment, and which shall address, among other things, the
following issues: (1) the scheduling and resolution of any issues concerning the
nature, extent and timing of any discovery, including the production of
documents, depositions and the exchange of expert witness information and
reports; (2) the identification and resolution of any other procedural issues;
and (3) setting the matter for a hearing, to take place within thirty (30) days
of the date of the conference unless the arbitrator finds, for good cause, that
the hearing should not take place within that time period.


e)Applicable Law: The arbitrator shall be required to determine all issues in
accordance with existing substantive law of the state of Delaware; provided,
however, that statutes and case law relating to the order of proof, the conduct
of the hearing and the presentation and admissibility of evidence will not be
applicable, and the arbitrator may admit any relevant evidence, including
hearsay, if it is the sort of evidence upon which responsible persons are
accustomed to rely in the conduct of serious affairs, regardless of the
admissibility of such evidence in a court of law.


f)Arbitrator’s Powers and Duties: The arbitrator shall have the power to grant
any and all forms of relief, including, but not limited to, equitable relief, to
prevent any arbitration award from becoming ineffectual; provided, however, the
arbitrator may not alter or amend the provisions of this Agreement in granting
such relief (for instance, the arbitrator may not negate the delivery of a
Removal Notice). Pending appointment of the arbitrator, nothing provided herein
shall preclude either of the parties from seeking the issuance of a temporary
restraining order, preliminary injunction or other provisional remedy in order
to avoid any irreparable injury that it might suffer pending such appointment;
provided, however, in no event may the Non-Claiming Member seek a temporary
restraining order, preliminary injunction or other provisional remedy to negate
the delivery of a Removal Notice pending such appointment.


g)Arbitrator’s Award: The arbitrator shall render his or her award within ten
(10) days of the close of the final submission of the matter, or at such later
time as agreed upon by the parties. The arbitrator’s award shall be in writing,
and the arbitrator shall make findings of fact and set forth the reasons for the
award. The award may be confirmed by any court having jurisdiction over the
parties.


h)Arbitrator’s Fees and Costs: Each party shall provide, within three (3) days
of a request from the arbitrator or any person or service that may be acting as
the administrator of the arbitration, one-half of such arbitrator, person or
service’s estimated fees and costs relating to the arbitration, although the
arbitrator shall, in his or her award, require such fees and costs to be awarded
to the party determined to be the prevailing party. Notwithstanding the prior
sentence, if the Non-Claiming Member delivers a Removal Dispute Notice with
respect to a Member Default, the Member

Annex I - Page 9





--------------------------------------------------------------------------------




not prevailing in the Expedited Arbitration Proceeding shall pay all of the
reasonable fees and costs relating to the arbitration, including the prevailing
Member’s reasonable, actual, out-of-pocket attorneys’ fees and expenses.


Fair Market Value: means, with respect to any asset (including any Unit), the
fair market value of such asset based upon an arm’s length sale between a
willing buyer and a willing seller, as determined by the Managing Member in good
faith, and, with respect to any Units, in accordance with the valuation
procedures set forth in Section 6.3(e) and without giving effect to any discount
for minority interest, restrictions on transfer, lack of control (including
governance or voting rights) or liquidity.


Family Member: means, with respect to any natural Person, each of (a) the
spouse, lineal ancestors or descendants of such natural Person including the
spouse of any of the foregoing, and regardless of whether such relationship
exists by birth, adoption or marriage, (b) any executors or administrators for,
or the estate of, such natural Person or any of the foregoing, and (c) any
trusts, partnerships, limited liability companies or other legal entities formed
for the benefit of such natural Person or any of the foregoing.


Fiscal Year: means the fiscal year of the Company, which shall be the calendar
year.


Fisher Non-Competition Agreement: means the Non-Competition Agreement, dated as
of the Effective Date, by and between the Company and the Principal.


Fully Participating Member: has the meaning set forth in Section 2 of Annex III.


GAAP: means generally accepted accounting principles applicable in the United
States, consistently applied.


Governmental Authority: means (a) any United States federal, state or local or
foreign government (or political subdivision thereof), (b) any agency or
instrumentality of any such government (or political subdivision thereof), (c)
any non-governmental regulatory or administrative authority, body or other
organization (to the extent that the rules, regulations, standards,
requirements, procedures and Orders of such authority, body or other
organization have the force of law), and (d) any United States federal, state or
local or foreign court, tribunal, arbitrator or arbitration panel.


Group Agent: has the meaning set forth in Section 2.5(b).
    
Group Members: has the meaning set forth in Section 2.5.
        
Indemnitee: has the meaning set forth in Section 8.1(a).
            
Indebtedness: means, with respect to any Person, at any date, without
duplication, (i) all obligations of such Person for borrowed money, including
all principal, interest, premiums, fees, expenses, overdrafts and penalties with
respect thereto, and all obligations relating to any swap,

Annex I - Page 10





--------------------------------------------------------------------------------




hedge, cap, collar or other interest rate protection agreement entered into in
connection therewith, (ii) all obligations of such Person evidenced by preferred
equity, bonds, debentures, notes or other similar instruments, (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, (iv) all obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit or similar
instrument, and (v) all Indebtedness of any other Person of the type referred to
in clauses (i) to (iv) above directly or indirectly guaranteed by such Person or
secured by any assets of such Person.
    
Independent Appraiser: means a nationally recognized appraisal firm or other
professional firm with valuation expertise in the relevant industries related to
non-cash assets.


Initial Members: means the entities that are the Island Member and NSAM Member
on the Effective Date.


Initial Public Offering: means the first direct or indirect (through a parent
entity or otherwise) Public Offering of any class of Equity Interests of the
Company on a nationally or regionally recognized exchange.


Initiating Seller: has the meaning set forth in Section 7.6.




Interim Period: has the meaning set forth in Section 5.4(b).


Interests: means (i) any Membership Interests or other equity securities in the
Company, (ii) any rights, options or warrants to purchase any such Membership
Interests or other equity securities, or to purchase securities that may become
convertible into, exercisable for or exchangeable for such Membership Interests
or other equity securities, (iii) any securities convertible into, exercisable
for or exchangeable for such Membership Interests or other equity securities,
and (iv) any loans or other debt provided to the Company by any Member or any of
its Affiliates.


Involuntary Change of Control: has the meaning set forth in Section 5.10.
    
Island Bad Act: means (i) the Principal has committed willful misconduct or
fraud in the conduct of his duties to the Company or any of its Subsidiaries
(including with respect to the conduct of his duties under the Fisher
Non-Competition Agreement), (ii) the Principal knowingly and intentionally
directs or causes Island Member or any other individual (including any Island
Senior Management or Officer of the Company or any of its Subsidiaries) to
commit willful misconduct or fraud in the conduct of such Person’s duties to the
Company or any of its Subsidiaries; or (iii) the Principal is actually aware
that any member of Island Senior Management is committing willful misconduct or
fraud in the conduct of such Person’s duties to the Company or any of its
Subsidiaries and, after a reasonable period, fails to cause the Company and its
Subsidiaries to terminate such individual’s employment.


Island Change in Control: means (a) the failure of Island Member to be
Controlled by the Principal (or if a Control Person is installed pursuant to
Section 5.10, such Control Person), and/or

Annex I - Page 11





--------------------------------------------------------------------------------




(b) the failure of the Principal (or if a Control Person is installed pursuant
to Section 5.10, such Control Person) to be involved in the oversight of the
Company and its Subsidiaries in a manner that is generally consistent with past
practices but subject to changes in the management of the Island Member and the
Company expressly permitted by this Agreement (with it being understood, for the
avoidance of doubt, that a reduction in the level of oversight provided by the
Principal (or if a Control Person is installed pursuant to Section 5.10, such
Control Person) as in connection with the appointment of a president, chief
executive officer or equivalent position at the Company approved by the Major
Decision Committee pursuant to the terms of this Agreement shall not constitute
an Island Change in Control or be taken into account in determining whether an
Island Change in Control has occurred), in each case other than (a) as a result
of an Involuntary Change of Control (which shall be governed by Section 5.10 of
this Agreement) or (b) with the approval of the NSAM Member (which, for the
avoidance of doubt, NSAM Member shall have the right to provide or decline to
provide in its sole discretion).


Island Competitor: means any Person, whether publicly or privately owned, that
is principally in the business of owning or operating Select Hotels.
    
Island Designee: means any person appointed to the Major Decision Committee by
Island Member or the Principal or any board of directors or similar governing
board of any Subsidiary.
    
Island Member: means Island JV Member Inc. and any permitted successor and/or
assignee of Island Member.
    
Island Member Default: means (i) the occurrence of Island Transfer Default, (ii)
the occurrence of an Island Minimum Ownership Failure Event, and/or (iii) the
occurrence of an Island Bad Act.


Island Member Removal Date: means the first date that all of the members of the
Major Decision Committee appointed by the Island Member (including the
Principal) have been removed, or the Major Decision Committee has been
dissolved, pursuant to Section 5.7(a).


Island Minimum Ownership Failure Event: means, at any time, the Principal (or if
a Control Person is installed pursuant to Section 5.10, such Control Person)
owns, directly and indirectly, less than twenty-five percent (25%) of the
outstanding Common Units at such time (provided that, if the Principal (or if a
Control Person is installed pursuant to Section 5.10, such Control Person) has
engaged in no other Transfers other than Permitted Estate Planning Transfers,
then this clause (i) shall not be deemed satisfied if the Principal (or if a
Control Person is installed pursuant to Section 5.10, such Control Person) owns
less than such minimum amount).
    
Island Opportunity: has the meaning set forth in Section 5.6(b).


Island Payroll Costs: means those payroll costs related to employees under
direct employment contract with the Company or its Subsidiaries (but shall
expressly exclude payroll costs related to hotel-level employees).

Annex I - Page 12





--------------------------------------------------------------------------------




Island Senior Management: means Jeff Fisher, Roger Pollak, Jeff Waldt, Greg Ford
and any replacement of any such individuals (in their capacity at the Company or
any Subsidiary company level), and any individual appointed as president of the
Company or any Subsidiary of the Company.
Island Transfer Default: means the occurrence of any of the following: (1)
Island Member intentionally makes a Transfer in material violation of this
Agreement (including due to the occurrence of an Island Change in Control) or
(2) Island Member unintentionally makes a Transfer in material violation of this
Agreement and such Transfer is not cured during the Transfer Cure Period
(including due to the occurrence of an Island Change in Control).
    
Liquidating Member: has the meaning set forth in Section 9.1(d).


Major Decision: has the meaning set forth on Annex V.


Major Decision Committee: has the meaning set forth in Section 5.3(c).


Managing Member: means Island Member, in its capacity as managing member of the
Company, and any successor thereto appointed in accordance with this Agreement.


Management Services: means engaging in or otherwise undertaking the day-to-day
management and operation of a hotel, whether pursuant to a master lease,
management agreement or other similar arrangement.
Material Litigation: means any suit, action or proceeding that would be
reasonably expected to have a material impact, consequence or effect on the
business, operations, business relationships, financial condition, or future
prospects of (i) any Company Party, or (ii) based on the information, events or
circumstances known (or reasonably be expected to have been known) by Island
Senior Management as of the time of determination, of NSAM and/or any NSAM
Entity.


Material Indebtedness Default: means any material violation, breach, default or
event of default of or under or that would otherwise result in a modification of
the terms of any outstanding Indebtedness of the Company or any of its
Subsidiaries or any other material agreement to which the Company or any of its
Subsidiaries is a party.


MD Dispute Resolution Period: has the meaning ascribed in Section 5.3(d).


MD Company Sale Trigger Period: means, the period commencing on the expiration
of the MD Dispute Resolution Period and terminating on the date that is sixty
(60) days from such date.


Member: means, at any time, any Person that owns Units at such time and is a
party to this Agreement.


Member Default: means, an NSAM Member Default or an Island Member Default, as
applicable.



Annex I - Page 13





--------------------------------------------------------------------------------




Member Nonrecourse Debt: means any liability of the Company that is a partner
nonrecourse debt within the meaning of Treas. Reg. § 1.704-2(b)(4).


Member Nonrecourse Debt Minimum Gain: means minimum gain attributable to Member
Nonrecourse Debt pursuant to Treas. Reg. § 1.704-2(i)(3).


Member Nonrecourse Deduction: means any item of Book loss or deduction that is a
partner nonrecourse deduction within the meaning of Treas. Reg. § 1.704-2(i)(1)
and (2).


Member Nonrecourse Distribution: means a distribution to a Member that is
allocable to a net increase in such Member’s share of Member Nonrecourse Debt
Minimum Gain pursuant to Treas. Reg. § 1.704-2(i)(6).


Member Registry: has the meaning set forth in Section 2.2(d).
    
Membership Interest: means, with respect to a Member at any time, the interest
of such Member in the Company at such time, including the right of such Member
to any and all of the benefits to which such Member may be entitled as provided
in this Agreement, together with the obligations of such Member to comply with
the terms and provisions of this Agreement.
    
Minimum Qualified IPO Price: means One Hundred Nine Dollars and 20/100
($109.20).
  
Necessary Expenses: means any non-discretionary expenses of the Company or any
of its Subsidiaries as and when they become due (i) to fulfill tax obligations,
(ii) to maintain appropriate insurance, (iii) to protect against imminent injury
to persons or imminent material commercial loss, including in respect of
security and life safety or (iv) to remedy a condition that if not corrected
would cause cessation of, suspension of, or material disruption to, in each case
on an imminent basis, Management Services by the Company or any of its
Subsidiaries.
    
Net Book Income: means, for any period, the excess, if any, of the Company’s
items of income and gain for such period over the Company’s items of loss and
deduction for such period, as computed for Book purposes; provided, however,
that, notwithstanding any other provisions of this Agreement, any items which
are specially allocated pursuant to Sections 4(b), 4(c) and 4(d) of Annex IV
shall not be taken into account in computing the Net Book Income.
    
Net Book Loss: means, for any period, the excess, if any, of the Company’s items
of loss and deduction for such period over the Company’s items of income and
gain for such period, as computed for Book purposes; provided, however, that,
notwithstanding any other provisions of this Agreement, any items which are
specially allocated pursuant to Sections 4(b), 4(c) and 4(d) of Annex IV shall
not be taken into account in computing the Net Book Loss.
    
Non-Claiming Member: has the meaning set forth in Section 5.8(a).
    

Annex I - Page 14





--------------------------------------------------------------------------------




Non-Initiating Member: means, with respect to a Company Sale, (i) NSAM Member if
Island Member is the Initiating Seller with respect to such Company Sale, and
(ii) Island Member if NSAM Member is the Initiating Seller with respect to such
Company Sale.
    
Nonrecourse Deduction: means, subject to Sections 4(b) of Annex IV, a
nonrecourse deduction determined pursuant to Treas. Reg. § 1.704-2(b)(1) and
Treas. Reg. §1.704-2(c).
    
Nonrecourse Distribution: means a distribution to a Member that is allocable to
a net increase in Company Minimum Gain pursuant to Treas. Reg. § 1.704-2(h)(1).
    
Notice: has the meaning set forth in Section 2.3(c)(ii).


NSAM: NorthStar Asset Management Group Inc., a Delaware corporation, and any
successor and/or assignee thereof pursuant to any merger, consolidation, or
otherwise or pursuant to a NSAM Permitted Corporate Transaction.
    
NSAM Competitor: means (a) a Person that is then in a pending material
litigation filed in court with NSAM or any NSAM Entity that has been disclosed
by NSAM or any NSAM Entity in public filings with the Securities and Exchange
Commission (other than litigation involving individuals who are directors or
officers of NSAM or any NSAM Entity unrelated to their capacity as such); or (b)
any Person (other than a hotel REIT or other Person for whom the Principal
serves as chief executive officer) that (i) is engaged in the business of
managing, lending on or owning commercial real estate in the United States and
(ii) (A) owns total gross commercial real estate assets in excess of one billion
dollars ($1,000,000,000) or (B) has total commercial real estate assets (in name
or under management) in excess of one billion dollars ($1,000,000,000).
    
NSAM Covered Entity: means (a) NSAM, (b) any Person acquiring all or
substantially all of the assets of NSAM, (c) any Person acquiring all or
substantially all of a class of assets of NSAM; and (d) any successor or
assignee to any of the foregoing entities pursuant to any NSAM Permitted
Corporate Transaction.
    
NSAM Designee: has the meaning set forth in Section 5.3(c)(iii).
    
NSAM Entity: any of the following Persons: (i) NSAM, (ii) any direct or indirect
Subsidiary of NSAM, (iii) any Affiliates of NSAM or any Subsidiary thereof and
(iv) any investment fund or other entity of which NSAM or any of its Affiliates
is the primary investment advisor.
        
NSAM Member: means Platform Hospitality Investor T-II, LLC and any other
permitted successor and/or assignee of NSAM Member.
    
NSAM Member Default: means (i) the occurrence of an NSAM Transfer Default, or
(ii) the occurrence of a NSAM Minimum Ownership Failure Event.
    

Annex I - Page 15





--------------------------------------------------------------------------------




NSAM Minimum Ownership Failure Event: means, at any time, less than twenty-five
percent (25%) of the outstanding Common Units is owned, directly or indirectly,
by NSAM and/or any other NSAM Entity in the aggregate at such time.
    
NSAM Non-Competition Agreement: means the Non-Competition Agreement, dated as of
the Effective Date, by and between the Company and NorthStar Asset Management
Group Inc.


NSAM Opportunity: has the meaning set forth in Section 5.5(c)(i).
    
NSAM Permitted Transferee: means any Person that is a pension plan, charitable
organization, sovereign wealth fund, investment fund (including private equity
fund), public company or other institutional investor or purchaser, in each case
other than an Island Competitor.

NSAM Permitted Corporate Transaction: means any of the following: (i) a direct
or indirect Transfer of the stock or other equity interests in a NSAM Covered
Entity, (ii) the direct or indirect creation of new stock (including separate
classes of stock) or other equity interests in a NSAM Covered Entity, (iii)
direct or indirect stock splits or reverse stock splits in a NSAM Covered
Entity, (iv) redemption of stock or equity interests by a NSAM Covered Entity,
(v) the conversion of a NSAM Covered Entity that is a public company to a
private company or vice versa, (vi) any reorganization, merger, consolidation,
recapitalization, restructuring or similar transaction with respect to a NSAM
Covered Entity, (vii) the spin-off or formation of a company or entity that has
as its direct or indirect majority owners any NSAM Covered Entity or
shareholders of a NSAM Covered Entity, or Affiliates of any of the foregoing;
(viii) a sale of all or substantially all of the assets or any class of assets
of any NSAM Covered Entity; and/or (ix) any other transaction that modifies,
changes, or affects the ownership or control of a NSAM Covered Entity or all or
substantially all of the assets of a NSAM Covered Entity.
    
NSAM Transfer Default: means the occurrence of any of the following: (1) NSAM
Member intentionally makes a Transfer in material violation of this Agreement or
(2) NSAM Member unintentionally makes a Transfer in material violation of this
Agreement and such Transfer is not cured during the Transfer Cure Period.
    
Officers: has the meaning set forth in Section 5.2(a).
    
Order: means any order, decision, judgment, writ, injunction, decree, award or
other determination of any Governmental Authority.
    
Ordinary Course of Business: means, with respect to any act or decision in
question: (i) such action or decision is being made in the ordinary course of
the operation of the business of the Company or its Subsidiaries, (ii) such
action or decision is consistent with the Business Purpose, (iii) such action or
decision does not have a material impact, consequence, or effect on the business
of the Company and its Subsidiaries, taken as a whole, and (iv) if such action
or decision relates to the approval of any contract, agreement or other
transaction, such contract, agreement or other transaction is at arm’s length
with a bona fide Third Party that is not a Restricted Party and on commercially
reasonable market terms.

Annex I - Page 16





--------------------------------------------------------------------------------






Organizational Documents: means (i) in the case of a corporation, its charter
and by-laws; (ii) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (iii) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (iv) in the case of
a trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(v) in the case of any other entity, the organizational and governing documents
of such entity.

Permitted Compensation Increase: means any increase in the total compensation
payable to any member of Island Senior Management so long as such increase
satisfies the following criteria: (i) the increase in base compensation of the
applicable party is not greater than ten percent (10%) per annum of the
applicable party’s prior year’s compensation and (ii) the aggregate bonus
compensation for the applicable year of increase for the applicable party is not
greater than either (a) one hundred percent (100%) of their base compensation
for the year or (b) the greater of (1) one hundred thirty-five percent (135%) of
their aggregate bonus compensation for the prior year and (2) the top end of the
range of bonus compensation for executives of similar roles/responsibilities at
the Company’s peer companies according to a Selected Compensation Consultant,
provided that for purposes of the foregoing bonus compensation shall be
inclusive of all compensation payable to such person by the Company or any
Subsidiary (other than awards or grants of Class B Incentive Units or under an
Approved Incentive Unit Plan) that is in addition to the base compensation
payable to such person, including by any severance, retention, change of control
or similar payments. Notwithstanding anything to the contrary in this Agreement,
no Permitted Compensation Increase shall be permitted with respect to the
Principal or any of his Family Members without NSAM Member approval.
Permitted Equity Issuance: means any issuance of Common Units that is permitted
to be made by Company pursuant to Section 2.3(b) without approval by the Major
Decision Committee.
    
Permitted Estate Planning Transfer: has the meaning set forth in Section
7.1(c)(ii).


Permitted Indebtedness: means any Indebtedness (including guarantees) incurred
by the Company or any of its Subsidiaries during any Fiscal Year on arm’s length
market terms with a bona fide Third Party that is not a Restricted Party if,
after giving effect to such Indebtedness, the aggregate outstanding principal
amount of all Indebtedness (including the maximum amount payable with respect to
any guarantees) incurred by the Company and its Subsidiaries (excluding any
Company Loan) does not exceed an amount equal to the aggregate principal amount
of Indebtedness expressly permitted by the Approved Business Plan for such
Fiscal Year plus $2,000,000; provided, incurrence of such Indebtedness must in
all events be consistent with the Business Purpose and shall not be permitted to
the extent the incurrence of such Indebtedness would otherwise require the
approval of the Major Decision Committee (e.g., in the event the Indebtedness is
proposed to be made in connection with the formation of a joint venture or
strategic alliance with a third party, then such Indebtedness may not be
incurred unless approval of the Major Decision Committee is obtained for such
incurrence).

Annex I - Page 17





--------------------------------------------------------------------------------




    
Permitted Investment: means any acquisition of assets, or any investment, by the
Company or any of its Subsidiaries during any Fiscal Year on arm’s length market
terms with a bona fide Third Party that is not a Restricted Party if, after
giving effect to such acquisition or investment, the aggregate amount expended
by the Company and its Subsidiaries to acquire assets and make investments
during such Fiscal Year (including related costs) does not exceed an amount
equal the aggregate amount for acquisition and investments expressly permitted
by the Approved Business Plan for such Fiscal Year plus one million dollars
($1,000,000); provided, acquisition of the Permitted Investment must in all
events be consistent with the Business Purpose and shall not be permitted to the
extent the making of such investment would otherwise require the approval of the
Major Decision Committee (e.g., in the event the acquisition or investment would
require the formation of a joint venture or strategic alliance with a third
party, then such acquisition or investment shall not be permitted unless
approval of the Major Decision Committee is obtained for such acquisition or
investment).
    
Permitted Transfers: has the meaning set forth in Section 7.1(b).
    
Permitted Variance: has the meaning set forth in clause (c)(ii) on Annex V.
    
Person: means any individual, corporation, company, partnership, firm, joint
venture, association, limited liability company, limited liability partnership,
joint-stock company, trust, unincorporated organization, Governmental Authority,
or other legal entity.
    
Preemptive Right: has the meaning set forth in Section 1 of Annex III.
    
Pre-Effective Date Confidentiality Agreement: means that certain letter
agreement, dated October 28, 2014 from Island Hospitality Management, Inc. to
NorthStar Asset Management Group, Inc.
    
Prime Rate: means the average, at the time in question, of the rates announced
as their respective prime commercial lending rates by Citibank, N.A. and
JPMorgan Chase & Co. or their respective successors, and if such prime rates
shall cease to be so announced by either or both of such banks, then the term
“Prime Rate” shall mean the prime commercial lending rate for large commercial
banks reported in The Wall Street Journal. Any interest payable with reference
to the Prime Rate shall be adjusted on a daily basis, based upon the Prime Rate
in effect at the time in question, and shall be calculated with respect to the
actual number of days elapsed on the basis of a 365-day year. If (i) such prime
commercial lending rates shall cease to be so announced by either or both of
such banks, and (ii) The Wall Street Journal does not report the prime
commercial lending rate for large commercial banks, then, the term “Prime Rate”
shall mean a rate, reasonably determined by the parties, from time to time, to
be comparable to the rate that had formerly constituted the “Prime Rate”
hereunder.
    
Principal: means Jeff Fisher.
    

Annex I - Page 18





--------------------------------------------------------------------------------




Profits Interest: shall mean an interest in the future profits of the Company
satisfying the requirements for a partnership profits interest transferred in
connection with the performance of services, as set forth in IRS Revenue
Procedures 93-27 and 2001-43, or any future IRS guidance or other authority that
supplements or supersedes the foregoing Revenue Procedures.
    
Property Management Agreements: means any agreement pursuant to which the
Company or any of its Subsidiaries provides services to any hotel.
    
Pro Rata Share: means, with respect to any Initial Member at any time, a
percentage equal to (a) the Common Units held by such Member at the time of
determination, divided by (b) the aggregate number of outstanding Common Units
held by all Initial Members at such time.
    
Proceeding: has the meaning set forth in Section 8.1(a).
    
Public Offering: means any bona fide public offering of equity securities (or
securities exchangeable for or convertible into equity securities) of the
Company or any of its Subsidiaries pursuant to an effective registration
statement under the Securities Act, or any other applicable law, or any other
offering which results in such securities being listed for trading on any
national or regional securities exchange in the United States or included for
trading in any national market system or otherwise available for trading on any
other major international securities exchange.


Purchase Agreement: has the meaning set forth in Recital C.


Qualified IPO: means an Initial Public Offering that is an underwritten
(pursuant to a firm commitment) offering of equity securities of the Company
provided that such Initial Public Offering satisfies each of the following
conditions: (a) such offering shall be made to the public through reputable
underwriters of national or regional reputation in the United States and
approved for listing on the New York Stock Exchange, Nasdaq Stock Market or
another US national securities exchange; (b) such offering shall generate gross
cash proceeds to the Company and the selling stockholders of not less than one
hundred million dollars ($100,000,000); (c) the equity securities being sold as
part of such offering shall be of the class of Common Units held by NSAM Member
(“IPO Interest”); (d) each Common Unit owned by the NSAM Member as of the time
of the offering shall be valued, based on the price in such offering of an
equivalent IPO Interest, at no less than the Minimum Qualified IPO Price; (e)
the NSAM Member receives customary piggyback registration rights in connection
with such Qualified IPO and customary registration rights following such
Qualified IPO provided that NSAM Member shall not be obligated to, sell its
Common Units (or equivalent IPO Interests) as part of such offering; (f) the
NSAM Member shall not be obligated to sell its Common Units (or equivalent IPO
Interests) as part of such offering; (g) NSAM Member shall have a one-time right
to delay the filing or confidential submission of a registration statement for
up to ninety (90) days; and (h) such offering shall not cause a disparate
treatment of any Common Units or adversely affect the relative economic rights
of the holders of Common Units (other than those rights dependent on such
holder’s Distribution Percentage Interest).
Qualified Successor: means a senior management executive (A) with at least
fifteen (15) years of experience at a hotel management company or similar
operator that has during such period

Annex I - Page 19





--------------------------------------------------------------------------------




been continuously engaged in the business of providing management services
comparable to the management services provided by the Company and its
Subsidiaries to a portfolio of hotel properties comparable in number, size,
overall service-level and type to the hotels historically managed by the Company
and its Subsidiaries as of the date of determination and (B) who is, as of the
time that such party succeeds to Principal as the Control Person, neither an
NSAM Competitor or affiliated with an NSAM Competitor.
Registered Company: has the meaning set forth in Section 6.7.
REIT: means an entity that qualifies as a “real estate investment trust” under
Code Sections 856 through 860.


Related Party Asset: means any asset in which any Restricted Party owns or holds
a direct or indirect ownership, beneficial or other interest (including if such
interest is held through any Equity Interests, but not if such Equity Interests
are publicly traded).


Removal Dispute Notice: means a written notice by the Non-Claiming Member to the
Claiming Member disputing the occurrence of a Member Default by the Non-Claiming
Member.


Removal Notice: has the meaning set forth in Section 5.8(a).


Representation Letter: has the meaning set forth in Section 6.7.


Representatives: has the meaning set forth in Section 6.4.


Restricted Opportunity: means business opportunities with respect to the
provision of Management Services to any “select service hotel,” “extended stay
hotel,” “limited service hotel” or similar type hotel located in (x) the United
States or (y) any other country in which the Company or any of its Affiliates
provides Management Services prior to the Island Member Removal Date.
Restricted Parties: means (i) the Principal, any Island Designee, and/or any
Officer or other member of the senior management team of the Company and/or any
officer, member of the senior management team, member of any board of directors
or similar governing body of any Subsidiary, (ii) any Family Member of any
Person described in clause (i) of this definition, and (iii) any entity in which
any Person described in clause (i) or (ii) of this definition holds any material
pecuniary, beneficial or other interest or which is otherwise Controlled by any
Person described in clauses (i) and (ii) of this definition including the Island
Member, but excluding the Company Parties, each a “Restricted Party”; provided,
however, for the purpose of this definition the Principal shall not be deemed to
Control Chatham.


Restricted Representative: means any of the following Persons: (i) Principal
(except in his capacity as a member of Island Senior Management), (ii) any
Family Member of Principal, and/or (iii) any Family Member of a member of Island
Senior Management.
Revaluation Event: means (i) a liquidation of the Company (within the meaning of
Treas. Reg. §1.704-1(b)(2)(ii)(g) but not including a Deemed Liquidation), (ii)
a contribution of more than

Annex I - Page 20





--------------------------------------------------------------------------------




a de minimis amount of money or other property to the Company by a new or
existing Member or a distribution of more than a de minimis amount of money or
other property to a retiring or continuing Member in exchange for Units, or
(iii) the grant of any Units in connection with the provision of services to or
for the benefit of the Company, including the issuance of Class B Incentive
Units; provided, however, that in the case of the events described in clause
(ii) and (iii), such events shall not be classified as “Revaluation Events” if
the Managing Member determines in good faith that such adjustments are not
necessary or appropriate to reflect the relative economic interest of the
Members in the Company.


ROFO Closing Date: has the meaning set forth in Section 3 of Annex VII.


ROFO Election Period: has the meaning set forth in Section 1 of Annex IX.


ROFO Member: has the meaning set forth in Section 1 of Annex VII.


ROFO Notice: has the meaning set forth in Section 1 of Annex VII.


ROFO Offer Price: has the meaning set forth in Section 1 of Annex VII.
    
ROFO Procedures: has the meaning set forth in Section 7.3.
    
ROFO Purchase Notice: has the meaning set forth in Section 2 of Annex VII.
    
ROFO Right: has the meaning set forth in Section 2 of Annex VII.
    
ROFO Transferring Party: has the meaning set forth in Section 1 of Annex VII.
    
ROFO Units: has the meaning set forth in Section 1 of Annex VII.
    
ROFR Closing Date: has the meaning set forth in Section 3 or Annex VI.
    
ROFR Member: has the meaning set forth in Section 1 of Annex VI.
    
ROFR Notice: has the meaning set forth in Section 1 of Annex VI.
    
ROFR Offer Price: has the meaning set forth in Section 1 of Annex VI.
    
ROFR Procedures: has the meaning set forth in Section 7.2(a).
    
ROFR Purchase Notice: has the meaning set forth in Section 2 of Annex VI.


ROFR Purchase Notice Deadline: has the meaning set forth in Section 2 of Annex
VI.
    
ROFR Right: has the meaning set forth in Section 2 of Annex VI.
    

Annex I - Page 21





--------------------------------------------------------------------------------




ROFR Transferring Party: has the meaning set forth in Section 7.2(a).
    
ROFR Units: has the meaning set forth in Section 1 of Annex VI.
    
SEC Filings: has the meaning set forth in Section 6.7.


Section 705(a)(2)(B) Expenditures: means non-deductible expenditures of the
Company that are described in Section 705(a)(2)(B) of the Code, and organization
and syndication expenditures and disallowed losses to the extent that such
expenditures or losses are treated as expenditures described in Section
705(a)(2)(B) of the Code pursuant to Treas. Reg. § 1.704-1(b)(2)(iv)(i).
    
Securities Act: means the Securities Act of 1933.
    
Select Hotels: has the meaning set forth in Section 1.3.
Selected Compensation Consultant: means a compensation consultant selected by
the Managing Member that is a nationally recognized firm of independent
consultants with expertise in handling compensation matters for executives in
the Select Hotel management industry or otherwise reasonably acceptable to NSAM
Member.
Shared Space Agreement: means the sharing of certain office space (the “Shared
Space”) by Chatham and the Company and/or its Subsidiaries pursuant to that
certain Use Agreement, dated as of January 9, 2015 by and between Chatham and
the Company.
Shared Services: means the provision of certain information technology
infrastructure (including network infrastructure, servers, and cloud based
storage) which are owned by the Company (including the labor to run the
information technology department at the Company  and hardware and software used
by the Company (including, but not limited to, such software as Spreadsheet
Server, Email, Island ERP system)) but which the Company permits Chatham and
certain joint venture entities in which Chatham or Principal holds an ownership
interest to utilize.
SS Cure Period: has the meaning set forth in Section 5.4(f).
stub period: has the meaning set forth in Section 6.7.
Subscription Notice: has the meaning set forth in Section 2 of Annex III.
    
Subsidiary: means, with respect to any specified Person, any entity of which the
specified Person (either alone or through or together with any other Subsidiary
of such specified Person) directly or indirectly (a) owns more than fifty
percent (50%) of the Equity Interests or other interests, the holders of which
are generally entitled to vote for the election of the board of directors or
other applicable governing body of such entity or (b) has Control.
    

Annex I - Page 22





--------------------------------------------------------------------------------




Supplemental Terms: means with respect to a specified class and series of Units,
the supplemental terms applicable to such class or series of Units, as
determined by the Managing Member, in connection with the issuance of such class
or series of Units.
    
Tag-Along Member: has the meaning set forth in Section 1 of Annex VIII.
    
Tag-Along Notice: has the meaning set forth in Section 1 of Annex VIII.
        
Tag-Along Percentage: has the meaning set forth in Section 1 of Annex VIII.
    
Tag-Along Procedures: has the meaning set forth in Section 7.5(a).
    
Tag-Along Purchaser: has the meaning set forth in Section 7.5(a).
    
Tag-Along Sale: has the meaning set forth in Section 7.5(a).
    
Tag-Along Seller: has the meaning set forth in Section 7.5(a).


Tag-Along Response Notice: has the meaning set forth in Section 1 of Annex VIII.
    
Tag-Along Right: has the meaning set forth in Section 7.5(a).
    
Target Capital Account: means, with respect to any Member, an amount (which may
be either positive or negative) equal to the hypothetical distribution such
Member would receive if (a) all Company assets were sold for cash equal to their
Book Value (after reduction for depreciation of such assets), (b) all
liabilities of the Company were satisfied for cash according to their terms
(limited, with respect to each nonrecourse liability, to the Book Value of the
Company Asset securing such liability), and (c) the net proceeds of such
hypothetical transactions and all other available cash (taking into account any
contributions to be made on such liquidation) were distributed in full pursuant
to the provisions of ARTICLE IV).
    
Tax Basis: means, with respect to any item of Company property, the adjusted
basis of such property as determined in accordance with the Code.
    
Tax Distribution: has the meaning set forth in Section 4.2(a).
    
Tax Matters Member: has the meaning set forth in Section 6.6(b).
    
Tax Rate: means, with respect to each Tax Year, the highest marginal combined
effective U.S. federal, state, and local income tax rate for such Tax Year
applicable to an individual resident of, or U.S. corporation doing business in,
(i) the borough of Manhattan, in New York City, New York or (ii) the state of
Florida, whichever rate is higher, and taking into account the deductibility of
state and/or local income taxes for U.S. federal and/or state income tax
purposes.
    
Tax Year: means, except as otherwise required by the Code, the Fiscal Year.

Annex I - Page 23





--------------------------------------------------------------------------------




    
Taxing Authority: has the meaning set forth in Section 4.3.
    
Third Party: means any Person that is neither a Restricted Party nor a Company
Party.


Third Party Valuation: has the meaning set forth in Section 6.3(e).
    
Third Party Vendor Adjustments: means, with respect to any Fiscal Year,
reasonable increases or decreases in the costs payable to any vendors of the
Company or any Subsidiary in such Fiscal Year pursuant to any arm’s length
contractual arrangements with Third Parties provided that (i) such arrangements
were set forth in the immediately prior Approved Business Plan, (ii) the making
of such adjustments is in the Ordinary Course of Business and consistent with
past practices and (iii) such adjustments are not otherwise subject to approval
by the Major Decision Committee pursuant to this Agreement.
    
Transaction Documents: means this Agreement, the Purchase Agreement and the
other documents and instruments executed by the Members, the Company, and
certain of their respective Affiliates in connection therewith.
    
Transfer: has the meaning set forth in Section 7.1(a)(ii).
    
Transfer Cure Period: means, with respect to any Transfer of Units by a Member
that violates any of the restrictions on Transfers of Units in this Agreement, a
period of thirty (30) days commencing on the date that such Member receives
written notice of such violation.
    
Transferring Party: means, as applicable, any Member that desires to Transfer
its Common Units in accordance with ARTICLE VII.
    
Treasury Regulations or Treas. Reg.: means the income tax regulations, including
temporary regulations, promulgated under the Code, as such regulations are
amended from time to time.
    
Units: means, as the context requires, the Common Units, the Class B Incentive
Units and/or any other unit representing Interests issued in accordance with the
terms of this Agreement.
    
Unreturned Capital Amount: means, with respect to any Member and the Common
Units of such Member, (i) the sum of (x) the amount of all cash or cash
equivalents contributed by such Member (and its predecessors-in-interest) in
respect of such Common Units from and after the Effective Date, plus (y) the
Book Value of all property contributed by such Member (and its
predecessors-in-interest) in respect of such Common Units from and after the
Effective Date, minus (ii) the sum of all distributions made to such Member (and
its predecessors-in-interest) in respect of its Common Units pursuant to Section
4.1 and Section 9.1(d) from and after the Effective Date.


Valuation Methodology: has the meaning set forth in Section 6.3(e).



Annex I - Page 24





--------------------------------------------------------------------------------




Annex II
Member Registry


Member
Common Units
Capital Accounts
Island Member
550,000
$47,300,000
NSAM Member
450,000
$38,700,000








Annex II - Page 1





--------------------------------------------------------------------------------




Annex III
Preemptive Rights
    
(1)Each Initial Member shall have the right, but not the obligation, to purchase
up to its Pro Rata Share of any Additional Interests to be issued by the Company
on the terms set forth in this Annex III (such right, a “Preemptive Right”). The
Company shall give each Initial Member at least thirty (30) days’ prior written
notice of such proposed issuance (such 30-day period, the “Additional Issuance
Period”) describing in reasonable detail the aggregate amount of capital to be
raised by such issuance, the contemplated date of issuance, the purpose of such
issuance, the issue price, and any other material terms and conditions upon
which the Company proposes to issue such Additional Interests (“Additional
Issuance Notice”).


(2)Each Initial Member shall be entitled to purchase up to its Pro Rata Share of
such Additional Interests by delivering a written subscription notice (a
“Subscription Notice”) to the Company on or prior to the date that the
Additional Issuance Period expires. Concurrently with such notice to the
Company, the Initial Member exercising its Preemptive Right shall inform the
other Initial Member as to whether such Initial Member intends to purchase all
or any portion of its Pro Rata Share of such Additional Interests, including the
amount of such Additional Interests it intends to purchase. In the event that
any Initial Member elects not to purchase its full Pro Rata Share of Additional
Interests, the other Initial Member shall have the right to make the following
additional elections (the “Additional Participating Member Election”): (i)
provided that the other Initial Member subscribed for its full Pro Rata Share
(the “Fully Participating Member”), such Fully Participating Member may purchase
any or all of the remaining portion of such Additional Interests on the same
terms and conditions (the “Excess Interests”) and (ii) regardless of whether or
not the other Initial Member subscribed for its full Pro Rata Share, the other
Initial Member shall have the right to modify its prior election to participate
in such Additional Issuance pursuant to the terms set forth in its prior
Subscription Notice by reducing the number of Additional Interests by an amount
of up to the Additional Issuance Delta. The Company shall deliver written notice
to each Initial Member indicating the number of Additional Interests the other
Initial Member has elected to subscribe for (and, if applicable, the Excess
Interests available); and if an Initial Member has the right to make an
Additional Participating Member Election, such Initial Member shall have five
(5) Business Days from the delivery of such notice to make such election by
delivering a modified Subscription Notice to the Company and the other Initial
Member. The parties agree that any modified Subscription Notice delivered by an
Initial Member pursuant to the prior sentence shall supersede any prior
Subscription Notice delivered by such Initial Member with respect to the
Additional Issuance in question.


(3)If any portion of the proposed Additional Interests to be issued remains
unsubscribed after giving effect to the Members’ subscriptions pursuant to
Section 2 of this Annex III, the Company shall have one hundred twenty (120)
days from the date of delivery by the Company of the Additional Issuance Notice
to sell such remaining Additional Interests, upon terms no more favorable to the
purchasers thereof than the terms specified in the Additional Issuance Notice.
If the Company has not sold such Additional Interests within such one hundred
twenty (120) day period, the Company shall not have the right to make the
applicable Additional Issuance unless both Initial Members so agree (provided
that, notwithstanding the foregoing, any Fully Participating Member shall have
the

Annex III - Page 1





--------------------------------------------------------------------------------




unilateral right, but not the obligation, to request that its portion of such
Additional Issuance be made notwithstanding the fact that such Additional
Issuance has not been fully subscribed for and/or shall have the right to
require that, as an alternative to funding its capital as equity, such capital
shall be funded in the form of a Company Loan (in accordance with the provisions
of Section 7 below). In addition, the Company shall not thereafter issue or sell
any Additional Interests pursuant to a subsequent Additional Issuance without
first receiving approval (to the extent required) with respect to such
Additional Interests from the Major Decision Committee in accordance with
Section 5.3 and offering such Additional Interests to the Members in accordance
with this Annex III.


(4)If an Initial Member elects not to exercise its Preemptive Right with respect
to any issuance of Additional Interests, such election shall not constitute a
waiver of such Member’s right to participate in any subsequent Additional
Issuance.


(5)There shall be no liability on the part of the Company, the Managing Member,
the Major Decision Committee or any Member (including NSAM Member) if the
issuance of Additional Interests is not consummated for any reason. For the
avoidance of doubt, the determination of whether to issue Additional Interests
shall be in the sole and absolute discretion of the Managing Member, subject to
approval (to the extent required) of the Major Decision Committee in accordance
with Section 5.3; provided, however, the approval of NSAM Member shall be
required for any Additional Issuance that would result in any increase in the
Percentage Interests of NSAM Member.


(6)Consideration payable in respect of Additional Interests will be made in
United States Dollars when due by wire transfer of immediately available funds
to the account or accounts designated by the Company unless otherwise approved
by the Major Decision Committee as a Major Decision.


(7)In the event any Fully Participating Member elects to make an unsecured loan
to the Company (a “Company Loan”) in accordance with Section 3, such Company
Loan shall not be treated as a capital contribution by such Fully Participating
Member and accordingly shall not increase the Distribution Percentage Interests
of such Member. Instead, any such Company Loan shall be a debt of the Company.
Any Company Loan shall (i) bear interests at a rate equal to six percent (6%)
per annum (calculated on the basis of a three hundred sixty (360) day year based
on the number of days elapsed), compounded monthly and (ii) shall be repaid by
the Company prior to any distributions made to the Members pursuant to ARTICLE
IV and ARTICLE IX.
    

Annex III - Page 2





--------------------------------------------------------------------------------




Annex IV
    
Capital Accounts and Allocations


(1)    Maintenance of Capital Accounts.


(a)Each Member’s Capital Account will from time to time be increased by:


(i)the amount of money contributed by such Member to the Company (including the
amount of any Company liabilities which the Member assumes (within the meaning
of Treas. Reg. §1.704-1(b)(2)(iv)(c)), but excluding liabilities assumed in
connection with the distribution of Company property and excluding increases in
such Member’s share of Company liabilities pursuant to Section 752 of the Code)
the Book Value of property contributed by such Member to the Company (net of any
liabilities secured by such property that the Company is considered to assume or
take subject to); and


(ii)allocations to such Member of Company Book income and gain (or items
thereof), including upon the revaluation of any Company property pursuant to
Section 2 of this Annex IV, the Book gain (if any) that would have been
allocated to such Member if such Company property had been sold at its Adjusted
Fair Market Value as of the date of such revaluation.


(b)Each Member’s Capital Account will from time to time be reduced by:


(i)    the amount of money distributed to such Member by the Company (including
the amount of such Member’s individual liabilities for which the Company becomes
personally and primarily liable but excluding liabilities assumed in connection
with the contribution of property to the Company and excluding decreases in such
Member’s share of Company liabilities pursuant to Section 752 of the Code);


(ii)    the Book Value of property distributed to such Member by the Company
(net of any liabilities secured by such property that such Member is considered
to assume or take subject to); and


(iii)    allocations to such Member of Company Book loss and deduction (or items
thereof), including upon the revaluation of any Company property pursuant to
Section 2 of this Annex IV, the Company Book loss (if any) that would have been
allocated to such Member if such Company property had been sold at its Adjusted
Fair Market Value as of the date of such revaluation.


(c)Each Member’s Capital Account shall be adjusted in accordance with Treas.
Reg. §1.704-1(b)(2)(iv)(m) to take into account any adjustment to the adjusted
Tax Basis of any Company asset pursuant to Section 734(b) or Section 743(b) of
the Code.


(d)The Company will make such other adjustments to the Capital Accounts of the
Members as are necessary to comply with the provisions of Treas. Reg. §
1.704-1(b)(2)(iv).



Annex IV - Page 1





--------------------------------------------------------------------------------




(2)    Revaluation of Company Property.


(a)    Upon the occurrence of a Revaluation Event, the Managing Member will
revalue all Company property (whether tangible or intangible) for Book purposes
to reflect the Adjusted Fair Market Value of Company property on the date of the
Revaluation Event. Any upward and downward revaluations of Company property will
be taken into account in determining Net Book Income or Net Book Loss.


(b)    Upon the distribution of Company property to a Member, if Company
property is not revalued pursuant to Section 2(a) of this Annex IV, the property
to be distributed will be revalued by the Managing Member for Book purposes to
reflect the Adjusted Fair Market Value of such property immediately prior to
such distribution, and the Capital Accounts of all Members will be adjusted in
accordance with Treas. Reg. § 1.704-1(b)(2)(iv)(e).


(3)    Transfers of Units.


(a)    Upon the Transfer of a Member’s entire interest in the Company, the
Capital Account of such Member will carry over to the transferee in its
entirety.


(b)    Upon the Transfer of a portion of a Member’s Units, the portion of such
Member’s Capital Account attributable to the transferred portion will carry over
to the transferee. If the document effecting such Transfer specifies the portion
of such Member’s Capital Account to be Transferred, such portion will be deemed
to be the portion attributable to the Transferred portion of such Member’s Units
for purposes of this Section 3(b).


(4)    Allocations.


(a)    Book Income and Loss.


(i)    After the application of Section 4(b) through Section 4(d) of this Annex
IV, Net Book Income and Net Book Loss (or gross items thereof, if necessary to
reduce the following differences) for any Tax Year, or portion thereof, shall be
allocated among the Members so as to reduce proportionately the differences
between (i) the Members’ respective Adjusted Capital Accounts calculated
immediately prior to such allocation and (ii) the Members’ respective Target
Capital Accounts as of the end of such period.


(ii)    Net Book Income or Net Book Loss of the Company for purposes of
determining allocations to the Capital Accounts of the Members will be
determined in the same manner as the determination of the Company’s taxable
income, except that (i) items that are required by Section 703(a)(1) of the Code
to be separately stated will be included, (ii) items of income that are exempt
from inclusion in gross income for U.S. federal income tax purposes will be
treated as Book income, and related deductions that are disallowed under Section
265 of the Code will be treated as Book deductions, (iii) Section 705(a)(2)(B)
Expenditures will be treated as deductions, (iv) items of gain, loss,
depreciation, amortization, or depletion that would be computed for U.S. federal
income tax purposes by reference to the Tax Basis of an item of Company property
will be

Annex IV - Page 2





--------------------------------------------------------------------------------




determined by reference to the Book Value of such item of property, and (v) the
effects of upward and downward revaluations of Company property pursuant to
Section 2 of this Annex IV will be treated as gain or loss respectively from the
sale of such property.


(iii)    If the Book Value of any item of Company property differs from its Tax
Basis, the amount of Book depreciation, depletion or amortization for a period
with respect to such property will be computed so as to bear the same
relationship to the Book Value of such property as the depreciation, depletion
or amortization computed for tax purposes with respect to such property for such
period bears to the Tax Basis of such property, unless another method is
selected by the Managing Member that is in compliance with Section 704 of the
Code and the Treasury Regulations thereunder. If the Tax Basis of such property
is zero, the Book depreciation, depletion or amortization with respect to such
property will be computed by using a reasonable method.


(b)    Allocation of Nonrecourse Deductions. Notwithstanding any other
provisions of this Agreement, Nonrecourse Deductions will be allocated among the
Members in proportion to their respective Distribution Percentage Interests.


(c)    Allocation of Member Nonrecourse Deductions. Notwithstanding any other
provisions of this Agreement, any item of Member Nonrecourse Deduction with
respect to a Member Nonrecourse Debt will be allocated to the Member or Members
who bear the economic risk of loss for such Member Nonrecourse Debt in
accordance with Treas. Reg. § 1.704-2(i).


(d)    Chargebacks of Income and Gain. Notwithstanding any other provisions of
this Agreement:


(i)    Company Minimum Gain. If there is a net decrease in Company Minimum Gain
for a Tax Year of the Company, then before any other allocations are made for
such Tax Year, each Member will be allocated items of Book income and gain for
such year (and, if necessary, for subsequent years) to the extent required by
Treas. Reg. § 1.704-2(f).


(ii)    Member Nonrecourse Debt Minimum Gain. If there is a net decrease in
Member Nonrecourse Debt Minimum Gain for a Tax Year of the Company, then after
taking into account allocations pursuant to paragraph (i) immediately preceding,
but before any other allocations are made for such Tax Year, each Member with a
share of Member Nonrecourse Debt Minimum Gain at the beginning of such year will
be allocated items of Book income and gain for such year (and, if necessary, for
subsequent years) to the extent required by Treas. Reg. § 1.704-2(i)(4).


(iii)    Qualified Income Offset. If any Member unexpectedly receives any
Account Reduction Item that results in an Excess Deficit Balance at the end of
any Tax Year after taking into account all other allocations and adjustments
under this Agreement other than allocations under this Section 4, then items of
Book income and gain for such year (and, if necessary, for subsequent years)
will be reallocated to each such Member in the amount and in the proportions
needed to eliminate such Excess Deficit Balance as quickly as possible.



Annex IV - Page 3





--------------------------------------------------------------------------------




(iv)    Gross Income Allocation. If, at the end of any Tax Year, the Capital
Accounts of any Members have Excess Deficit Balances after taking into account
all other allocations and adjustments under this Agreement, then items of Book
income and gain for such year will be reallocated to such Members in the amount
and in the proportions needed to eliminate such Excess Deficit Balances as
quickly as possible.


(5)    Other Allocations. If during any Tax Year of the Company there is a
change in any Member’s Units, allocations of Book income or loss for such Tax
Year will take into account the varying interests of the Members in the Company
in a manner consistent with the requirements of Section 706 of the Code, using
the interim closing of the books method or such other method as shall be
reasonably approved by the Managing Member.


(6)    Allocation of Tax Items.


(a)    In General. Except as otherwise provided in this Section 6, all items of
income, gain, loss and deduction will be allocated among the Members for U.S.
federal income tax purposes in the same manner as the corresponding allocation
for Book purposes.


(b)    Section 704(c) Allocations.  If the Book Value of an item of Company
property differs from its Tax Basis, allocations of depreciation, depletion,
amortization, gain and loss with respect to such property will be made for U.S.
federal income tax purposes in a manner that takes account of the variation
between the Tax Basis and Book Value of such property in accordance with Section
704(c)(1)(A) of the Code and Treas. Reg. § l.704-1(b)(4)(i).  The Managing
Member may select any reasonable method or methods for making such allocations;
provided that curative allocations shall be made to offset the effects of the
ceiling rule, if any, on allocations of depreciation or amortization in
accordance with Treasury Regulation Section 1.704-3(c). The parties acknowledge
and agree that (i) NSAM Member’s Tax Basis in (x) its 45% undivided interest in
the properties deemed acquired by NSAM Member and contributed to the Company for
federal income tax purposes, and (y) amounts contributed by the NSAM Member to
the Company as working capital, include (A) the deemed purchase price of $37.8
million paid by the NSAM Member, (B) the NSAM Member’s share of the contributed
working capital amounting to $900,000, (C) the NSAM Member’s share of
transaction costs amounting to $2,290,950, each as shown on the closing
settlement statement (plus any associated liabilities and additional amounts
that the parties subsequently determine are properly includible in that Tax
Basis), and (ii) the provisions of this paragraph 6(b) shall apply to the
resulting variation between NSAM Member’s Tax Basis and the Book Value of the
properties deemed contributed by NSAM Member, as well as the variation between
the Island Member’s Tax Basis and the Book Value of the properties deemed
contributed by the Island Member.


(c)    Tax Credits. Tax credits will be allocated among the Members in
accordance with Treas. Reg. § l.704-1(b)(4)(ii).









Annex IV - Page 4





--------------------------------------------------------------------------------




(7)    Other Tax Matters.


(a)    Excess Nonrecourse Liabilities. For the purpose of determining the
Members’ shares of the Company’s Excess Nonrecourse Liabilities pursuant to
Treas. Reg. §§ 1.752-3(a)(3) and 1.707-5(a)(2)(ii), and solely for such purpose,
any Excess Nonrecourse Liabilities shall be allocated (i) first, to each Member
up to the amount of built-in gain that is allocable to such Member with respect
to any asset of the Company the Book Value of which differs from its adjusted
tax basis, and (ii) second, any remaining Excess Nonrecourse Liabilities shall
be allocated among the Members pro rata in proportion to their respective
Distribution Percentage Interests.


(b)    Company Indebtedness. No Member shall enter into (or permit any Person
related to such Member to enter into) any arrangement with respect to any
liability of the Company or any Subsidiary of the Company that would result in
such Member (or a Person related to such Member under Treasury Regulations §
1.752-4(b)) bearing the economic risk of loss (within the meaning of Treasury
Regulations § 1.752-2) with respect to such liability unless such arrangement
has been consented to and approved by the Managing Member. This Section 7(b)
shall not prohibit (i) any Member or Person related to a Member from making a
loan authorized by the Managing Member or (ii) the Company from becoming
indebted to a Member or Person related to a Member for services rendered to the
Company or for expenditures incurred on behalf of the Company in the ordinary
course of business.


(c)    Treatment of Certain Distributions.


(i)    If (A) the Company makes a distribution that would (but for this Section
7(c)(i)) be treated as a Nonrecourse Distribution and (B) such distribution does
not cause or increase a deficit balance in the Capital Account of the Member
receiving such distribution as of the end of the Company’s Tax Year in which
such distribution occurs, then the Company may treat such distribution as not
constituting a Nonrecourse Distribution to the extent permitted by Treas. Reg. §
1.704-2(h)(3).


(ii)    If (A) the Company makes a distribution that would (but for this Section
7(c)(ii)) be treated as a Member Nonrecourse Distribution and (B) such
distribution does not cause or increase a deficit balance in the Capital Account
of the Member receiving such distribution as of the end of the Company’s Tax
Year in which such distribution occurs, then the Company may treat such
distribution as not constituting a Member Nonrecourse Distribution to the extent
permitted by Treas. Reg. § 1.704-2(i)(6).
    
    

Annex IV - Page 5





--------------------------------------------------------------------------------




Annex V


Major Decisions
    
As used in the Agreement, the term “Major Decision” shall mean each of the
following:


(a)    the Company or any of its Subsidiaries amending, terminating, restating
or otherwise modifying this Agreement, the Certificate or any other
Organizational Documents of the Company or any Subsidiary of the Company;
provided, however, that the Managing Member may in good faith, without the
consent of any Member, make immaterial amendments to this Agreement, the
Certificate or any other Organizational Documents of the Company or any
Subsidiary of the Company so long as such amendments do not (i) adversely affect
the rights of any Initial Member (unless such Initial Member provides its
consent to such amendment), (ii) affect the rights of the Major Decision
Committee or amend, supplement or modify the terms of Annex V (unless each
Initial Member provides its consent to such amendment), (iii) affect the
restrictions, limitations or obligations imposed on the Principal, the Managing
Member or any Officer (including any member of Island Senior Management) or any
of their respective Affiliates (unless each Initial Member provides its consent
to such amendment) or (iv) adversely and disproportionately affect any Member
relative to any other Member (unless the affected Member provides its consent to
such amendment);


(b)    the Company or any of its Subsidiaries appointing, terminating the
appointment of, or replacing any auditors of the Company or any of its
Subsidiaries;


(c)    (i)    without limiting the provisions of Section 5.4(e), approving any
Business Plan and any proposed material revision to the Approved Business Plan
then in effect, or


(ii)    the Company or any of its Subsidiaries incurring any cost or
expenditure, or making any investment or purchasing any asset, other than as
expressly permitted by the then-current Approved Business Plan; provided,
however, that the Managing Member may in good faith approve the incurrence of
the following costs by the Company and its Subsidiaries without the consent of
the Major Decision Committee (each such cost, a “Permitted Variance”), without
duplication: (1) unbudgeted corporate operating and overhead costs in no event
to exceed the Applicable Variance Limit of the aggregate amount budgeted for
corporate operating and overhead costs in the then-current Approved Business
Plan for such Fiscal Year, (2) unbudgeted costs incurred to acquire an asset or
make an investment if such acquisition or investment is expressly permitted or
approved pursuant to the terms of this Agreement, (3) unbudgeted costs to pay
amounts that become payable under any Indebtedness if such Indebtedness is
expressly permitted or approved pursuant to the terms of this Agreement, (4)
unbudgeted costs incurred to settle any lawsuit, claim, counterclaim or other
legal proceeding against the Company or any Subsidiary of the Company if such
settlement is expressly permitted or approved pursuant to the terms of this
Agreement, (5) unbudgeted costs that the Company and its Subsidiaries are
permitted to incur pursuant to Section 5.4(c) without the consent of the Major
Decision Committee, and (6) proportional increases to address new properties
brought under management during the period addressed by the Business Plan
(provided that proportional decreases to address properties no longer under
management during the period addressed by the Business Plan are also made);

Annex V - Page 1





--------------------------------------------------------------------------------






(d)    the Company or any of its Subsidiaries (i) issuing any Equity Interests
of the Company or of any of its Subsidiaries (other than to the extent any
Equity Interests are issued solely to the Company or a wholly-owned Subsidiary
of the Company by a wholly-owned Subsidiary of the Company or such Equity
Interests are issued by an entity that is formed in connection with a joint
venture, partnership, strategic alliance or similar arrangement by Contract or
otherwise, which is expressly permitted or approved pursuant to the terms of
this Agreement), (ii) authorizing any subdivision, split, combination, or other
reclassification of any Equity Interests of the Company or of any Subsidiary of
the Company (other than to the extent any Equity Interests of any wholly-owned
Subsidiary of the Company are subject to a subdivision, split, combination, or
other reclassification that is for the sole benefit of the Company or a
wholly-owned Subsidiary of the Company), (iii) selling, assigning, conveying,
transferring or otherwise disposing of any Equity Interests of any Subsidiary of
the Company (other than to the Company or a wholly-owned Subsidiary of the
Company or Equity Interests in a joint venture, partnership, strategic alliance
or similar arrangement by Contract or otherwise, which is expressly permitted or
approved pursuant to the terms of this Agreement, in connection with its
formation), or (iv) redeeming, repurchasing or otherwise acquiring any Equity
Interests of the Company or of any of its Subsidiaries (other than to the extent
any Equity Interests are being redeemed for no consideration by the Company or
one of its wholly-owned Subsidiaries with respect to a wholly-owned Subsidiary
of the Company); provided, however, that (x) a Permitted Equity Issuance, (y)
the issuance of Class B Incentive Units pursuant to Section 2.3(c) and (z)
subject to clause (n) of this Annex V, the issuance of Equity Interests of the
Company or of any of its Subsidiaries pursuant to an Approved Incentive Unit
Plan shall not constitute a Major Decision and the consent of the Major Decision
Committee shall not be required for any such issuance;


(e)    the Company or any of its Subsidiaries amending or otherwise modifying
any term of any Equity Interests of the Company or any of its Subsidiaries
(except to the extent such amendment would be permitted by clause (a) of this
Annex V);


(f)    the Company or any of its Subsidiaries selling, transferring or otherwise
disposing of all or substantially all of the Company’s assets or any of its
Subsidiaries’ assets, in each case, whether by sale or transfer of assets, sale
of equity, merger, consolidation, recapitalization or a transaction of similar
nature, to any party;


(g)    the Company declaring, setting aside, or paying any dividend or other
distribution on account of any Membership Interests except, in each case, as set
forth in ARTICLE IV or Section 9.1(d);


(h)    the Company or any of its Subsidiaries engaging in any business activity
other than those related to, or in furtherance of, the Business Purpose;


(i)    the Company or any of its Subsidiaries taking any action (or failing to
take any action) with the knowledge that such action (or inaction) would (i)
constitute a breach or violation under any Property Management Agreement if such
breach would have a material impact,

Annex V - Page 2





--------------------------------------------------------------------------------




consequence or effect on the Company and its Subsidiaries, taken as a whole or
(ii) result in the termination of, or the right to terminate, any Property
Management Agreement;


(j)    the Company or any of its Subsidiaries entering into, amending,
terminating, restating, replacing or otherwise modifying the terms of any
Contract that purports to limit or restrict the ability of the Company or any of
its Subsidiaries to enter into or engage in any market or business activity
other than in the Ordinary Course of Business;


(k)    the Company or any of its Subsidiaries entering into, amending,
terminating, restating, replacing or otherwise modifying the terms of any joint
venture, partnership, strategic alliance or similar arrangement pursuant to
Contract or otherwise with any Person (other than agreements among the Company
and its wholly-owned Subsidiaries) other than in the Ordinary Course of
Business;


(l)    the Company or any of its Subsidiaries (i) entering into any Affiliate
Transaction, or (ii) amending, terminating, restating, replacing or otherwise
modifying the terms of any Affiliate Transaction; provided, however, that any
Affiliate Transaction with Chatham (except to the extent constituting a “Major
Decision” under clause (m) herein) and/or any compensation matter (except to the
extent constituting a “Major Decision” under clause (o) herein and/or to the
extent such compensation matter concerns a Restricted Representative), shall not
be considered a “Major Decision” for purposes of this clause (l);


(m)    the Company or any of its Subsidiaries (i) entering into any Chatham
Contract other than Property Management Agreements that are (x) on arms-length,
commercially reasonable market terms or (y) in accordance with the fee schedule
(if any) set forth in the then applicable Approved Business Plan and which (in
either instance) are entered into in the Ordinary Course of Business, (ii)
amending, restating, replacing or otherwise modifying the terms of any Chatham
Property Management Agreements or other Chatham Contract if such amendment,
restatement, replacement or modification imposes material limitations or
additional material obligations upon the Company (including through any
Subsidiary of the Company that is a counterparty to any such agreement), and/or
(iii) terminating any Chatham Property Management Agreements or other Chatham
Contracts;


(n)    the Company or any of its Subsidiaries (i) establishing any Approved
Incentive Unit Plan; or (ii) amending, terminating, replacing or otherwise
modifying any Approved Incentive Unit Plan;


(o)    the Company or any of its Subsidiaries (i) entering into any employment
agreement with any member of Island Senior Management, (ii) increasing the
annual base compensation payable to (x) any member of Island Senior Management
that is an equity holder in the Island Member by more than five percent (5%) in
the aggregate of their prior year’s annual base compensation or (y) any other
member of Island Senior Management by more than ten percent (10%) in the
aggregate of their prior year’s annual base compensation, or paying aggregate
bonus compensation for the year of increase for any member of Island Senior
Management greater than either (a) one hundred percent (100%) of their base
compensation for the year or (b) the greater of

Annex V - Page 3





--------------------------------------------------------------------------------




(1) one hundred thirty-five percent (135%) of their aggregate bonus compensation
for the prior year and (2) the top end of the range of bonus compensation for
executives of similar roles/responsibilities at the Company’s peer companies
according to a Selected Compensation Consultant, provided that for purposes of
the foregoing bonus compensation shall be inclusive of all compensation payable
to such person by the Company or any Subsidiary (other than awards or grants
described in clauses (iii) and (iv) below) that is in addition to the base
compensation payable to such person, including by any severance, retention,
change of control or similar payments, whether pursuant to an employment
agreement previously approved pursuant to this clause (o) by the Major Decision
Committee or otherwise, and provided further that increases in compensation or
other payments expressly required by employment agreements previously approved
pursuant to this clause (o) by the Major Decision Committee and increases
specifically described in the then-current Approved Business Plan shall be
permitted without any additional approval of the Major Decision Committee; (iii)
awarding or granting any member of Island Senior Management any units,
compensation or other rights under or with respect to the Approved Incentive
Unit Plan, (iv) awarding or granting any member of Island Senior Management any
Class B Incentive Units and (v) amending, terminating, restating, replacing or
otherwise modifying the terms of any employment agreement, non-compete
agreement, non-solicitation agreement or similar agreement with any member of
Island Senior Management;


(p)    the Company or any of its Subsidiaries creating, incurring, assuming or
suffering to exist any Indebtedness of the Company or any of its Subsidiaries
(other than Permitted Indebtedness);


(q)    the Company or any of its Subsidiaries entering into, causing or
permitting any Subsidiary of the Company to enter into, any guaranties (other
than Permitted Indebtedness);


(r)    the Company or any of its Subsidiaries acquiring, or causing or
permitting any Subsidiary of the Company to acquire, directly or indirectly, any
assets or making any investment in any asset (other than a Permitted Investment,
and acquisitions and investments that are included in the then-current Approved
Business Plan);


(s)    the Company or any of its Subsidiaries (i) making, or causing or
permitting any Subsidiary of the Company to make, any material tax election,
(ii) adopting, or causing any Subsidiary of the Company to adopt, any material
tax practice or procedure, or (iii) settling, or causing any Subsidiary of the
Company to settle, any material tax matter, in each case only to the extent that
either (A) such decision materially and adversely affects the Company and its
Subsidiaries or (B) such decision materially and disproportionately adversely
affects the NSAM Member;


(t)    the Company or any of its Subsidiaries selling, assigning, conveying,
transferring or otherwise disposing of, or causing or permitting any Subsidiary
of the Company to sell, assign, convey, transfer or otherwise dispose of,
directly or indirectly, all or any part of any assets (in an individual
transaction or a series of related transactions) with an aggregate estimated
Fair Market Value in excess of one million dollars ($1,000,000) (other than
pursuant to a Company Sale in accordance with Section 7.6); provided, however,
that neither the Company nor any of its

Annex V - Page 4





--------------------------------------------------------------------------------




Subsidiaries shall sell, assign, convey, transfer or otherwise dispose of any
Property Management Agreement or interest therein;


(u)    the Company or any of its Subsidiaries (i) settling, or causing or
permitting any Subsidiary of the Company to settle, any lawsuit, claim,
counterclaim or other legal proceeding against the Company or any Subsidiary of
the Company if such settlement requires payment by or on behalf of the Company
or any of its Subsidiaries in excess of one million dollars ($1,000,000) and/or
if such settlement imposes an injunction or other equitable relief against the
Company or any Subsidiary of the Company, or (ii) initiating, joining, or
otherwise voluntarily participating in any Material Litigation or causing or
permitting any Subsidiary of the Company to initiate, join, or otherwise
voluntarily participate in any Material Litigation (other than (x) compulsory
counterclaims brought in connection with a suit, action or proceeding initiated
against the Company or any of its Subsidiaries or (y) collection actions under
Property Management Agreements);


(v)    the Company or any Subsidiary of the Company effecting an Initial Public
Offering or other Public Offering;


(w)    the Company or any of its Subsidiaries effecting a liquidation,
restructuring, consolidation, reorganization, conversion, dissolution, winding
up or cessation of business of the Company or any Subsidiary of the Company;


(x)    the Company or any of its Subsidiaries (i) assigning, or causing or
permitting any Subsidiary of the Company to assign, any assets for the benefit
of creditors or (ii) filing, or causing or permitting any Subsidiary of the
Company to file, a voluntary petition in bankruptcy or any petition seeking any
reorganization, composition, liquidation, dissolution or similar relief under
the present or future applicable Federal or state laws relative to bankruptcy,
insolvency or other relief for debtors (collectively, the “Bankruptcy Laws”);


(y)    the Company or any of its Subsidiaries (i) consenting to or acquiescing
in the entry of, or causing or permitting any Subsidiary of the Company to
consent or acquiesce in the entry of an Order approving a petition filed against
the Company or any of its Subsidiaries seeking any reorganization, composition,
liquidation, dissolution or other relief under the Bankruptcy Laws, or (ii)
seeking or consenting to or acquiescing in the appointment of any trustee,
receiver, conservator or liquidator of the Company or any of its Subsidiaries;


(z)    the Company or any of its Subsidiaries creating or forming any new
subsidiaries, joint ventures, partnerships, strategic alliances or similar
arrangements pursuant to Contract or otherwise (other than Subsidiaries that are
directly or indirectly wholly-owned and Controlled by Company or which are
otherwise expressly permitted or approved to be created or formed pursuant to
the terms of this Agreement); or


(aa)    any other action or decision that requires the consent of the Major
Decision Committee pursuant to the terms of this Agreement and/or is otherwise
described as a Major Decision in this Agreement.



Annex V - Page 5





--------------------------------------------------------------------------------




Annex VI


ROFR Procedures
    
(1)    If the ROFR Transferring Party intends in good faith and in compliance
with this Agreement to accept a Bona Fide Offer (including such an offer to
consummate a Company Sale pursuant to Annex IX), the ROFR Transferring Party
shall provide written notice to Island Member or NSAM Member, as applicable (the
“ROFR Member”), indicating the number of Common Units that it intends to
Transfer (the “ROFR Units”), the offering party and the offering price, which
must be in cash in United States dollars, of the ROFR Units (the “ROFR Offer
Price”), together with a copy of the Bona Fide Offer (such notice and Bona Fide
Offer, collectively, a “ROFR Notice”).


(2)    The ROFR Member shall have the right (the “ROFR Right”), for a period of
sixty (60) days (or thirty (30) days in connection with a ROFR Right exercised
in connection with a Company Sale) after receiving the ROFR Notice (the “ROFR
Purchase Notice Deadline”), to deliver written notice (the “ROFR Purchase
Notice”) to the ROFR Transferring Party of such ROFR Member’s election to
purchase all, but not less than all of the ROFR Units at the ROFR Offer Price
and on the other terms and conditions set forth in the Bona Fide Offer. Failure
by a ROFR Member to deliver a ROFR Purchase Notice within such applicable period
shall be deemed an election by such ROFR Member not to exercise its ROFR Right.
If the ROFR Member does not elect to purchase the ROFR Units, the ROFR
Transferring Party may consummate (at the ROFR Offer Price and on the other
terms and conditions set forth in the Bona Fide Offer) the proposed Transfer
(and/or consummate the Company Sale pursuant to Annex IX with respect to any
ROFR Right arising in connection with a Company Sale). If such Transfer (or
Company Sale) is not consummated within ninety (90) days following delivery of
the ROFR Notice, then the ROFR Transferring Party shall not Transfer the ROFR
Units (or consummate a Company Sale pursuant to Annex IX) without again
complying with all of the provisions of this Annex VI.


(3)    If the ROFR Member delivers the ROFR Purchase Notice in a timely manner
(in accordance with Section 2 of this Annex VI), then on or before the 90th day
after receipt of the ROFR Purchase Notice (the “ROFR Closing Date”), the ROFR
Member (or its designee) shall purchase from the ROFR Transferring Party, and
the ROFR Transferring Party shall sell to the ROFR Member (or its designee), the
ROFR Units (at the ROFR Offer Price, subject to the other terms and conditions
hereof). On the ROFR Closing Date, the ROFR Member shall pay or cause to be paid
to the ROFR Transferring Party the ROFR Offer Price in immediately available
funds (which ROFR Offer Price shall be deemed to be an amount equal to the
Company Sale Proceeds with respect to any sale to the ROFR Member in connection
with a Company Sale).


(4)    The ROFR Transferring Party shall deliver to the ROFR Member (or its
designee) a duly executed and acknowledged instrument conveying to the ROFR
Member (or its designee) the ROFR Units, free and clear of all liens and
encumbrances (other than those created by this Agreement or under applicable
securities laws), which instrument shall contain customary representations
concerning (among others), due organization and authority of the ROFR
Transferring Party, ownership of the ROFR Units and the absence of liens and
encumbrances on the ROFR Units (other than those created by this Agreement and
under applicable securities laws),

Annex VI - Page 1



--------------------------------------------------------------------------------




and shall contain a provision indemnifying and holding the ROFR Member (or its
designee) harmless from any loss, liability, cost or expense (including
reasonable attorneys’ fees) it may incur by reason of any breach of such
representation (which indemnification shall be given or guaranteed by a
creditworthy party reasonably satisfactory to the ROFR Member).


(5)    The ROFR Transferring Party shall cause all transfer taxes and filing
fees due and payable in connection with the sale and purchase of the ROFR Units
to be paid and furnish the ROFR Member with satisfactory proof of such payment.


(6)    The ROFR Transferring Party shall have obtained (at its sole cost and
expense) any Third Party consents required to consummate the sale of the ROFR
Units to the ROFR Member.


(7)    If the ROFR Transferring Party defaults in its obligation to transfer the
ROFR Units to the ROFR Member in accordance with this Annex VI or otherwise
fails to comply with its obligations under this Annex VI, the ROFR Member shall
have all rights and remedies available pursuant to law and in equity, including
the right to specifically enforce the terms of this Annex VI and to bring an
action for damages against the ROFR Transferring Party.
    
 



Annex VI - Page 2



--------------------------------------------------------------------------------




Annex VII


ROFO Procedures
    
(1)    The Initiating Seller (the “ROFO Transferring Party”) shall first offer
the Common Units it intends to Transfer (the “ROFO Units”) to Island Member or
NSAM Member, as applicable (the “ROFO Member”), by providing a written notice to
the ROFO Member indicating the ROFO Transferring Party’s intention of initiating
a Company Sale, the offering price, which must be in United States dollars (the
“ROFO Offer Price”), and the terms and conditions on which the ROFO Units are
offered for Transfer (such notice, a “ROFO Notice”).


(2)    The ROFO Member shall have the right (the “ROFO Right”) during the ROFO
Election Period to deliver written notice (the “ROFO Purchase Notice”) to the
ROFO Transferring Party of such ROFO Member’s election to purchase all, but not
less than all, of the ROFO Units at the ROFO Offer Price and on the other terms
and conditions set forth in the ROFO Notice. Failure by a ROFO Member to deliver
a ROFO Purchase Notice within the ROFO Election Period shall be deemed an
election by such ROFO Member not to exercise its ROFO Right. If the ROFO Member
does not elect to purchase the ROFO Units, the ROFO Transferring Party may
thereafter be permitted to engage in discussions with prospective Company
Purchasers, and otherwise further pursue a Company Sale pursuant to Annex IX.


(3)    If the ROFO Member delivers the ROFO Purchase Notice in a timely manner
(in accordance with Section 2 of this Annex VII), then on or before the 60th day
after receipt of the ROFO Purchase Notice (the “ROFO Closing Date”), the ROFO
Member (or its designee) shall purchase from the ROFO Transferring Party, and
the ROFO Transferring Party shall sell to the ROFO Member (or its designee), the
ROFO Units (at the ROFO Offer Price, and on the other terms and conditions set
forth in the ROFO Notice). On the ROFO Closing Date, the ROFO Member shall pay
or cause to be paid to the ROFO Transferring Party the ROFO Offer Price in
immediately available funds. The ROFO Transferring Party shall deliver to the
ROFO Member (or its designee) a duly executed and acknowledged instrument
conveying to the ROFO Member (or its designee) the ROFO Units, free and clear of
all liens and encumbrances (other than those created by this Agreement or under
applicable securities laws), which instrument shall contain customary
representations concerning (among others), due organization and authority of the
ROFO Transferring Party, ownership of the ROFO Units and the absence of liens
and encumbrances on the ROFO Units (other than those created by this Agreement
and under applicable securities laws), and shall contain a provision
indemnifying and holding the ROFO Member (or its designee) harmless from any
loss, liability, cost or expense (including reasonable attorneys’ fees) it may
incur by reason of any breach of such representation (which indemnification
shall be given or guaranteed by a creditworthy party reasonably satisfactory to
the ROFO Member).


(4)    The ROFO Transferring Party shall cause all transfer taxes and filing
fees due and payable in connection with the sale and purchase of the ROFO Units
to be paid and furnish the ROFO Member with satisfactory proof of such payment.



Annex VII - Page 1





--------------------------------------------------------------------------------




(5)    The ROFO Transferring Party shall have obtained (at its sole cost and
expense) any Third Party consents required to consummate the sale of the ROFO
Units to the ROFO Member.


(6)    If the ROFO Transferring Party defaults in its obligation to transfer the
ROFO Units to the ROFO Member in accordance with this Annex VII or otherwise
fails to comply with its obligations under this Annex VII, the ROFO Member shall
have all rights and remedies available pursuant to law and in equity, including
the right to specifically enforce the terms of this Annex VII and to bring an
action for damages against the ROFO Transferring Party.
    
    

Annex VII - Page 2





--------------------------------------------------------------------------------




Annex VIII

Tag-Along Procedures
    
(1)    In the event the ROFR Member does not exercise its ROFR Right pursuant to
Annex VI, and the Tag-Along Seller wishes to Transfer Common Units to a
Tag-Along Purchaser, the Tag-Along Seller shall deliver written notice (the
“Tag-Along Notice”) to the other Member (in such capacity, the “Tag-Along
Member”) of such indicating the number of Common Units that it intends to
Transfer, the Tag-Along Purchaser and the proposed per unit sale price, which
must be in cash in United States dollars, and any other material terms of the
proposed Transfer. The Tag-Along Member shall have the right to sell to the
Tag-Along Purchaser, upon the terms set forth in the Tag-Along Notice, a number
of Common Units up to the product of (a) that number of Common Units listed in
the Tag-Along Notice and (b) the percentage of such Tag-Along Member’s Common
Units as the percentage of the total number of outstanding Common Units (the
“Tag-Along Percentage”). The Tag-Along Member shall exercise its Tag-Along Right
by providing written notice (“Tag-Along Response Notice”) to the Tag-Along
Seller of its election to exercise its Tag-Along Right on or prior to ROFR
Purchase Notice Deadline and specifying in the Tag-Along Response Notice, the
number of Common Units that the Tag-Along Member has elected to Transfer. In the
event that the Tag-Along Member shall elect to exercise its Tag-Along Right in
connection with a proposed Tag-Along Sale, the number of Common Units to be
Transferred by the Tag-Along Seller to the Tag-Along Purchaser will be reduced
by the applicable number of Common Units to be included in the Transfer by the
Tag-Along Member, and the Transfer to the Tag-Along Purchaser will otherwise
proceed in accordance with the terms of this Annex VIII and the Tag-Along
Notice.


(2)    In the event that the Tag-Along Member shall elect to exercise its
Tag-Along Right in connection with a proposed Tag-Along Sale, the Tag-Along
Seller and the Tag-Along Member shall take, or cause to be taken (including with
respect to the Tag-Along Seller, cause the Tag-Along Purchaser), all action, and
do, or cause to be done, all things necessary or advisable to consummate and
make effective such Tag-Along Sale, including (i) together with the Tag-Along
Purchaser, execute any purchase agreement or other certificates, instruments and
other agreement required to consummate the proposed Transfer to the Tag-Along
Purchaser; provided, however, that (A) any indemnification provided by the
Tag-Along Member to the Tag-Along Purchaser shall be made on a several (and not
joint) basis, pro rata in proportion to, and limited to, the sale proceeds paid
to each seller in connection with the Tag-Along Sale (except in the case of
indemnifications arising as a result of a breach of a representation or warranty
relating specifically to a particular seller, which shall be borne solely by
such seller) and (B) no Member shall be required to enter into any
non-competition, non-solicitation or other similar restrictive covenants (other
than customary confidentiality covenants), and (ii) use commercially reasonable
efforts to obtain all necessary consents from Third Parties and take such other
actions as may be necessary to effectuate the intent of the foregoing. At the
closing of any such proposed Tag-Along Sale, the Tag-Along Seller and the
Tag-Along Member shall deliver to the Tag-Along Purchaser (A) such instruments
of transfer as shall be requested by the Tag-Along Purchaser with respect to the
Common Units to be Transferred, against receipt of the purchase price therefor
and (B) such Members’ Common Units to be Transferred, free and clear of any
liens or encumbrances (other than those created by this Agreement or under
applicable securities laws) and such Member shall so represent and warrant. At
the closing of any proposed Tag-Along Sale, the Tag-Along Purchaser shall
deliver payment

Annex VIII - Page 1





--------------------------------------------------------------------------------




(subject to any holdbacks, escrows or adjustments in purchase price) for the
Common Units purchased by such Tag-Along Purchaser. In the event that the
closing of any Tag-Along Sale shall not occur within one hundred eighty (180)
days after the date of the Tag-Along Notice with respect thereto, the Tag-Along
Members shall be entitled to revoke the Tag-Along Notice, in which event any
subsequent Transfer of Units by such Tag-Along Seller shall once again become
subject to the provisions of this Annex VIII.


(3)    In the event that the Tag-Along Member does not elect to exercise its
Tag-Along Right in connection with a proposed Tag-Along Sale, the Tag-Along
Seller may consummate the Transfer of its applicable Common Units to the
Tag-Along Purchaser, provided that (i) such Transfer is for a price that is
equal to or less than the price set forth in the applicable Tag-Along Notice and
(ii) such Transfer is completed within one hundred eighty (180) days after the
date of the Tag-Along Notice with respect thereto.


(4)    There shall be no liability on the part of the Managing Member, the Major
Decision Committee the Tag-Along Seller or the Company to the Tag-Along Member
or any of its Affiliates if any Tag-Along Sale is not consummated for any
reason. For the avoidance of doubt, the determination of whether to effect a
Tag-Along Sale shall be in the sole and absolute discretion of the Tag-Along
Seller.



Annex VIII - Page 2





--------------------------------------------------------------------------------




Annex IX


Company Sale Procedures
    
(1)    An Initiating Seller shall notify the Non-Initiating Member of its desire
to effect a Company Sale at least ninety (90) days prior to marketing or
otherwise engaging in any discussions, solicitations or negotiations with any
potential Company Purchaser. Such notice shall contain all the elements required
in a ROFO Notice under Annex VII. Within ninety (90) days following the
Non-Initiating Member’s receipt of such notice (the “ROFO Election Period”), the
Non-Initiating Member shall have the option to exercise its ROFO Right in
accordance with Annex VII (and if the Non-Initiating Member exercises its ROFO
Right, the Company Sale shall be terminated). Following the expiration of the
ROFO Election Period, if no ROFO Purchase Notice was received, the Initiating
Seller shall be permitted to engage in discussions and negotiations with
prospective Company Purchasers, and in furtherance thereof shall have the right
to require the other Members (the “Dragged Members”) to, and the Dragged Members
shall,


(a)    if such Transfer is structured as a sale of Units, Transfer, or cause to
be Transferred, to the Company Purchaser all of the Units held by the Dragged
Members at the same price and otherwise on the same terms and conditions as the
Initiating Seller, or


(b)    if such Transfer is structured as a merger, consolidation or sale of all
or substantially all of the assets of the Company,


(i)    cause its representatives on the Major Decision Committee vote in favor
of such transaction, if applicable,


(ii)    waive dissenters’ rights, appraisal rights or similar rights, if any,
which the Dragged Members may have in connection therewith and


(iii)     take such other action as may be reasonably required to complete the
transaction.


(2)    The rights of the Initiating Seller under Section 7.6 and this Annex IX
shall be exercisable by written notice (a “Drag Along Notice”) delivered by the
Initiating Seller to Dragged Members prior to the execution of a definitive
agreement with regard to such Company Sale, which shall state (A) that the
Initiating Seller proposes to effect a Company Sale, (B) the proposed purchase
price to be paid by the Company Purchaser for the Units to be Transferred (or
for substantially all of the Company’s assets), (C) the identity of the Company
Purchaser and (D) the other principal terms of the Company Sale. The Drag-Along
Notice shall be treated as a ROFR Notice, and the Dragged Member shall have a
ROFR Right permitting it to purchase all, but not less than all, of the
Initiating Seller’s Units at the same price and on the same terms as stated in
the Drag Along Notice by complying with the procedures set forth in Annex VI
(modified mutatis mutandis) (“Drag Along ROFR Right”). If the Dragged Member
elects to exercise its Drag Along ROFR Right, the Company Sale shall be
terminated. The Initiating Seller shall not consummate the Company Sale

Annex IX - Page 1





--------------------------------------------------------------------------------




set forth in the Drag-Along Notice until expiration of the ROFR Purchase Notice
Deadline as it applies to such Drag-Along Notice in connection with the Drag
Along ROFR Right.


(3)    If the Dragged Member does not exercise its Drag Along ROFR Right, prior
to or in connection with the closing of any such proposed Company Sale, each
Dragged Member shall execute any purchase agreement or other certificates,
instruments and other agreements required to consummate the proposed Company
Sale, including the provision of, and representation and warranty as to,
information requested by the Company Purchaser from the Initiating Seller and
the provision of requisite indemnifications to the Company Purchaser; provided,
however, that (i) any such purchase agreement or other certificates, instruments
and other agreements shall be on terms no less favorable to the Dragged Members
than those executed by the Initiating Seller in connection with such Company
Sale except as a result of different rights of the Units; (ii) any
indemnification provided to the Company Purchaser by the Initiating Seller and
by the Dragged Members shall be made on a several (but not joint) basis in
accordance with the portion of the aggregate consideration payable in connection
with such Company Sale to be paid to such Dragged Members (except in the case of
indemnifications arising as a result of a breach of a representation or warranty
relating specifically to a particular seller, which shall be borne solely by
such seller) and shall be limited, with respect to each Dragged Member, to the
aggregate consideration payable in connection with such Company Sale to be paid
to such Dragged Member; (iii) no Dragged Member shall be required to make any
representations or warranties other than representations and warranties
pertaining to organization, power, authority, enforceability and ownership; (iv)
no Dragged Member shall be required to enter into any non-competition,
non-solicitation or other similar restrictive covenants (other than customary
confidentiality covenants); and (v) no Dragged Member shall be required to agree
to any term that purports to bind such Dragged Member or an Affiliate of such
Dragged Member (other than to the extent otherwise expressly provided in this
Annex IX). At the closing of any such proposed Company Sale, the Dragged Members
shall deliver to the Company Purchaser (x) such instruments of transfer as shall
be reasonably requested by the Company Purchaser with respect to the Units to be
Transferred, against receipt of the purchase price therefor in such Company Sale
(subject to any holdbacks, escrows or adjustments in purchase price) and (y) the
Dragged Members’ Units in the Company, free and clear of any liens or
encumbrances (other than those created by this Agreement or under applicable
securities laws). In connection with a Company Sale, the Initiating Seller and
Dragged Members shall use commercially reasonable efforts to obtain all
necessary consents from Third Parties and take such other actions as may be
reasonably necessary to effectuate the Company Sale. The proceeds of the Company
Sale shall be allocated amongst the Members as if such proceeds were distributed
to them in accordance with Section 4.1.


(4)    In the event that a Company Sale is effectuated through a business
combination (whether by way of merger, recapitalization or otherwise) or asset
sale, the Members shall take, or cause to be taken, all action, and to do, or
cause to be done, all things reasonably necessary or advisable to consummate and
make effective the business combination.


(5)    There shall be no liability on the part of the Initiating Seller, the
Managing Member, the Major Decision Committee or the Company to the Dragged
Members or any of their respective Affiliates if any Company Sale is not
consummated for any reason. For the avoidance of doubt,

Annex IX - Page 2





--------------------------------------------------------------------------------




the determination of whether to effect a Company Sale shall be in the sole and
absolute discretion of the Initiating Seller.





Annex IX - Page 3



